 BRASWELL MOTOR FREIGHT LINES, INC., ETC.101BraswellMotor FreightLines,Inc.; Braswell Freight Lines, Inc.;and J. V. BraswellandTeamsters Local Unions745, 47, 886,523, 270, 5, 568,667, and 891, affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. 16-CA-1648. July 30, 1965SUPPLEMENTAL DECISION AND ORDEROn March 31, 1964, Trial Examiner George J. Bott issued his Sup-plemental Decision and Recommended Order in the above-entitledproceeding, finding that Respondents had not engaged in the unfairlabor practices alleged in the General Counsel's amended complaintand recommending that such complaint be dismissed in its entirety, asset forth in the attached Supplemental Decision.Thereafter, theRespondents, the General Counsel, and the Charging Parties filedexceptions to the Supplemental Decision and briefs in supportthereof.'The Board has reviewed the rulings made by the Trial Examinerat the second hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board has reconsideredits original Decision, the Trial Examiner's Supplemental Decision, theexceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer to the extent consistent with our Supplemental Decisionherein.The amended complaint differs from the original in that the formercontains new allegations of general bad-faith bargaining whereas thelatter was limited to several specific instances of such conduct. In sup-port of the new allegations of the complaint, the General Counseladduced considerable testimony through N. P. Wilson, a former ter-minal manager for Braswell Freight Lines, and one of the three nego-tiators representing Respondents during negotiations with the Union.For reasons fully set forth in his Supplemental Decision, the TrialExaminer refused to accept much of Wilson's testimony. The TrialExaminer was of the opinion that without this testimony the GeneralCounsel had not established the allegations of the amended complaintby a fair preponderance of the evidence.We do not agree. Acceptingthe Trial Examiner's credibility resolutions as toWilson, there is,nevertheless, substantial evidence in this record to support the con-i The ChargingParties'request for oral argument is denied because in our opinion therecord, exceptions,and briefsadequatelyset forth the issues and positionsof the parties.154 NLRB No. 20. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDelusion that Respondents were resolved on and after October 20, 1961,not to reach agreement or to sign a contract with the Union and enteredinto and engaged in collective-bargaining negotiations with this fixedpurpose and intention.In the first place, while the Trial Examiner viewed Wilson's testi-mony with "suspicion and skepticism," it is clear from the record, andthe Trial Examiner found, that Wilson's recital of his involvementwith Braswell and union negotiations was not merely a product of hisimagination.Attempts by agents of Respondents to win Wilson overto their side, offers of a job not quite up to Wilson's demand that hebe given a 5-year contract and $700 a month, indicate, as the TrialExaminer found, that Respondents "knew that Wilson was a threat.''His testimony could be, and was, most damaging to Respondents.Thus, the Trial Examiner credited Wilson's testimony that Braswelltold him in 1957 that he had "inherited" the labor contract from D. C.Hall and that "there would be no more," when it expired, and thatBraswell also told Wilson, in the fall of 1958, that he did not knowwhen he purchased D. C. Hall that he had to assume the contract, butthat he would never sign another contract with the Teamsters.Thistestimony was fully corroborated by two disinterested witnesses, Ever-ett Cloer and Harold Hollenshead, general manager and assistant gen-eral manager, respectively, for D. C. Hall.Cloer testified that afterthe purchase of D. C. Hall in July or August 1957, Cloer mentioned toBraswell that the contract between the Association and the Unionwas due for reopening, to which Braswell replied that he intended tooperate the newly acquired company as he did his Texas division of theBraswell system, namely, nonunion, and that he had his equipmentpaid for and $2 million in the bank to "fight the cause." ConfirmingWilson's and Cloer's testimony, Hollenshead, who was present duringthe conversation between Braswell and Cloer, testified that Braswellstated he was operating his line in Texas without a union contract anditwas not his intention to operate the business he had just acquiredunder a Teamster contract.Hollenshead recollected, as did Cloer, thatBraswell mentioned he had $2 million in the bank to fight the Unionand he did not think the Union could beat him; his equipment waspaid for and, in the event of a strike, he could sell "one piece of it everymonth and live."According to Hollenshead, Braswell stated that hedid not intend that the Operators Association negotiate on his behalfin the future, and that he would so advise the secretary of the Associa-tion.Hollenshead further testified with respect to a conversation in1960, several years after the above conversations, in which Braswellstated that he ". . . didn't intend to sign a contract with the Teamstersand never intended to operate under another Teamsters contract. Ifthey struck him, he intended to keep operating his freight lines, and BRASWELL MOTOR FREIGHT LINES, INC., ETC.103that was what he intended to do." On the same occasion, Braswellsaid that he expected the Union to strike and he wanted them to, butthe only way to beat the Union was to keep operating.2 The then cur-rent contract between the Association and the Union expired on Janu-ary 31, 1961.Lending substance to the testimony of the above wit-nesses, Braswell Freight Lines withdrew from the Association in thefall of 1960, attempted to challenge the Union's majority by filing aseries of some 17 representation petitions before the Board, which weresubsequently withdrawn,3 and commenced separate bargaining withthe Union on February 1, 1961, in a course of conduct that was to pro-duce discord, strife, extended unfair labor practice proceedings, includ-ing charges and counter-charges of doctored statements and double-dealing witnesses, and a long and bitter strike.While testimony of the above witnesses is outside the 10(b) periodand is used here only for background purposes, such testimony clearlyestablishes that, at least from 1957 to the fall of 1960, Braswell main-tained a firm and unswerving resolve not to sign a new contract withthe Teamsters and, in this connection, expected and wanted the Unionto strike.We cannot agree with the Trial Examiner that such evidenceis too "remote" to warrant serious consideration for background pur-poses particularly where, as here, Respondents' subsequent statementsand actions appear to be a fulfillment of Braswell's earlier threats.With respect to the evidence adduced by the General Counsel whollywithin the 10(b) period, there is, again, substantial testimony estab-lishing Braswell's continuing unlawful intention not to reach agree-ment with the Union or to sign a contract. According to the creditedtestimony of H. C. Hawkins and John Henniger, dock foremen atBraswell Freight Lines' New Orleans terminal, on the morning of thestrike,April 23, 1962, Braswell told them and Terminal ManagerHenry Zahn to hire replacements for the strikers and to guaranteethem permanent employment because Braswell was not going to signwith the Union.The Trial Examiner also credited Henniger's andHawkins' testimony that on numerous occasions in 1962, TerminalManager Zahn stated that Braswell did not intend to sign a contract.'a Also credited is the testimony of Robert Daring,former terminal manager for Bras-well Freight Lines at Forth Worth, Texas,and N. P. Wilson that on different occasions in1957 Braswell stated that he had inherited the labor contract from D.C Hall,but therewould be no more when it expired and that he would never sign another contract withthe Teamsters.3According to Braswell's testimony,the petitions filed December 19, 1960, were with-drawn on January 3, 1961, upon the advice of Lane Johnson,Respondents'trafficman-ager, who told Braswell that based upon his discussions with terminal managers, John-son was of the opinion that the election would be lost by the Respondents.4The Trial Examiner found that Zahn's statements were understood by Henniger andHawkins to mean Braswell would not sign the contract the other carriers were then oper-ating under.We fail to see how the witnesses'interpretation of such a remark can haveany impact on the statement itself.Accordingly,we accord no weight to the witnesses'interpretation of this remark. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile we accept the Trial Examiner's findings that Braswell did nottellHawkins that Braswell had known for 2 years that he was notgoing to sign with the Union, we do not adopt the Trial Examiner'scharacterization of Hawkins' testimony in this respect as an "unlikelystory," in view of the substantial credited testimony set forth abovefor the period from 1957 to 1960. Corroborating the testimony of thesewitnesses is the credited testimony of Odell Hatley, a striker replace-ment, that during the period of his employment at the Memphis ter-minal, May 1 to October 1962, he was told by Terminal Managers W. C.Smith and Van McQueen that replacements need not worry about los-ing their jobs because Braswell was not going to sign a contract.Finally, there is the testimony of employees James Bray and BuddyStevenson, who had been employed by Shayler Truck Lines when thatcompany was purchased by Respondents in February 1963.Theseemployees were interviewed by James A. Bunch, superintendent ofline drivers for Braswell Freight Lines, for employment with thatfirm.According to Bray, he was told by Bunch that the new operationwas nonunion and that it was going to be run that way if he and Bras-well had to drive the trucks themselves.This testimony, althoughdenied by Bunch, was credited by the Trial Examiner. Stevensontestified that he was told by Bunch that the job was not union and notgoing to be, and that if he had any idea that the line would be unionin the future to forget it.The latter statement was not credited bythe Trial Examiner apparently on the ground that it did not "appearin Bray's testimony and he was present at the interview." But therecord does not show that Bray controverted Stevenson's testimonyin this respect. Indeed, it would appear more reasonable to infer fromBray's testimony, and we do, that both he and Stevenson had been toldby Bunch that Braswell Freight Lines was going to remain nonunionin the future.The Trial Examiner's contrary finding would accordreliability to the testimony of Bunch whom the Trial Examiner else-where found to be an "unreliable witness" whose testimony was a"fabrication."We therefore conclude that Bray's testimony and thatof Stevenson are mutually corroborative and that, contrary to the TrialExaminer, such testimony significantly supports the General Coun-sel's contention that Braswell never intended to sign a contract withthe Union in the instant case.It is in the context of the above testimony as to Braswell's deter-mination not to sign a contract with the Union that the negotiationsbetween Respondents and the Union beginning on February 1, 1961,must be considered.The Union and the Southeast Operators Associa-tion had agreed upon a contract in late January 1961, effective as ofFebruary 1, 1961.This contract provided substantially improvedeconomic benefits for the employees in that unit. As indicated above, BRASWELL MOTOR FREIGHT LINES,INC., ETC.105Respondentshad withdrawnfrom the Associationin thefall of 1960and filed several petitionswith the Boardseeking a redeterminationof the Union'sbargaining status.These petitions,however, werewithdrawn by Respondents'attorney in early January 1961, becauseRespondents finally concluded that the "election would be lost."Hav-ing waited until the terminationdateof the existing contract,Respond-ents entered into bargaining negotiations for a new contract on Febru-ary 1, 1961,at a time when the employees were not covered by anycontract.At the outset,Respondents took the positionthat they could notcontinue the benefits provided in the preexisting contract.The unionresponded by insisting on the benefits obtained in its newlynegotiatedAssociation contract.On February 10, Respondents offered the firstformal proposal to the Union.As the Trial Examiner noted, thisproposal contained clauses"towhich,probably, no self respectingunion would agree."Rather than a wage increase,the proposal elimi-nated overtime pay, increased the noncompensated layover time ofdrivers, eliminated the checkoff,made payments for health and welfaredirectly payable to the employees, established a new grievance proce-dure calling for tripartite arbitration,and finally provided that thecontract continue for a period of 6 years.On December 5, 1961, 10months later,Respondents submitted a second proposal,retreatingfrom their original position that health and welfare payments be madedirectly to employees and agreeing,in substance,to accept the Union'soffer for binding arbitration of grievances.Respondents' attorney,Allen P. Schoolfield,testified that Braswell Freight Lines consideredthe wage scale the most important issuein bargaining.He said therewas no serious intention of making welfare payments directly toemployees,but that the proposal was a"... kind of a little shock thing"In February 1962 respondents submittedtheir thirdproposal.This proposal offered a 10-cent-an-hour wage increase and a one-quarter-cent-per-mile increase in the mileage rate for drivers.Nomention was made as to the duration of the contract and Respondentsappeared to have abandoned their original requirement that the con-tract continue for 6 years.On April 23,1962, Respondent BraswellFreight Lines' employees,stillwithout a contract after more than ayear of negotiations,struck.On August 7, 1962, Respondents sub-mitted what they termed their final proposal.Agreeing to certain con-tract proposals submitted by the Union,Respondents again demandedthe elimination of premium pay, checkoff,and the acceptance of a 24-hour layover period.With negotiations having extended over 18months and a strike in progress for more than 4 months, Respondentsnow proposed in their "final offer"the same wage scale in effect underthe prior contract negotiated by the Association in 1958, tinder eco- 106DECISIONSOF NATIONALLABOR RELATIONS BOARDnomic conditions prevailing at that time, and further proposed thatthe scale for new employees be cut to $2 per hour.. These proposalswere advanced by the Respondents in the face of substantial economicbenefits acquired by Association employees 11/2 years earlier for workin the same geographic area and of the same type as that performed bythe employees of Braswell Freight Lines.The duty to bargain collectively under Section 8(a) (5) is definedunder Section S(d) as the mutual obligation of the employer and therepresentative of the employees "to . . . confer in good faith withrespect to wages, hours, and other terms and conditions of employ-ment."While this obligation does not compel either party to agreeto a proposal or to make a concession, good-faith bargaining does,indeed, require that the parties enter into negotiations with an openmind and a sincere desire to reach agreement. Contrary to the TrialExaminer, we cannot regard Respondents' entire course of conductfrom October 20, 1961, taking into consideration the background evi-dence extending to 1957, as nothing more than "hard bargaining."The record is replete lvitli statements by Braswell or his agents to theeffect that he had not the slightest intention of ever signing a contractwith the Union.Nothing that occurred during the period of negotia-tions, from Respondent's first unrealistic proposal to its last harsh offerof a wage scale substantially lower than that enjoyed by the Associa-tion employees, only recently included in the same unit with theemployees of Braswell Freight Lines, suggests that Respondents hadhad a change of heart.Upon the entire record in this case, we conclude, and find, thatRespondents during the relevant period herein did not fulfill theirobligation to confer in good faith with the representative of theiremployees with respect to wages, hours, and conditions of employmentand thereby violated Section 8(a) (5) of the Act.6In view of this finding, it is necessary to consider whether the strikeof April 23,1962, was, as alleged by the complaint, caused or prolongedby Respondents' unfair labor practices.The reasons assigned by theUnion as the basis for its strike action are set forth in the Union'sApril 17, 1962, letter to J. V. Braswell.While some of the specificgrievances outlined in this letter have not been found by us to consti-tute unfair labor practices, it is apparent from this letter that theUnion was protesting and eventually struck over Respondents' failure5 Respondents have excepted to the Trial Examiner's failure to rule specifically onwhether the evidence adduced on remand may properly be considered newly discoveredevidence.It is clear that the Trial Examiner treated all evidence bearing upon Respond-ents' general good faith as being properly before him based upon the previous unavail-ability of such evidence in the earlier proceedingWe agree with the Trial Examiner andaccordingly find no merit in Respondents'exception9 The General Tire and Rubber Company,135 NLRB 269;Sunbeam Plastics Corporation,144 NLRB 1010. BRASWELL MOTOR FREIGHT LINES, INC., ETC.107to engage in good-faith bargaining during the course of the negotia-tions.Accordingly, we conclude that the strike of April 23, 1962, wasin part, at least, caused and prolonged by Respondents' unfair laborpractices, and that the employees who went on strike on April 23,1962, and who have remained on strike since that date are entitled toreinstatement.ADDITIONALCONCLUSIONSOF LAW1.At all times material, the Union has been the exclusive bargainingrepresentative for employees in the following separate units hereinfound appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.(a)All over-the-road drivers, chauffeurs, and driver-helpers ofRespondent Braswell Freight Lines, excluding all other employees, alllocal dockworkers and city pickup and delivery employees, office cleri-cals, guards, technical employees, and supervisors as defined in the Act.(b)All mechanics and service employees of Respondent BraswellFreight Lines at its terminals in New Orleans and Shreveport, Louisi-ana; Dallas, Texas; and Jackson, Mississippi, including mechanicshelpers, parts and time men, wash-grease-and-service employees, weld-ers, bodymen, painters, letterers, stripers, tire vulcanizers, and elec-tricians; but excluding all over-the-road and local drivers, dockemployees, office clericals, guards, technical employees, and supervisorsas defined in the Act.(c)All office clerks of Respondent Braswell Freight Lines at itsterminals in Monroe, Shreveport, and New Orleans, Louisiana; andDallas, Texas, including rate clerks, cashiers, assistant cashiers, innerline and/or division clerks, O.S. & D. clerks, stenographers, billingclerks,manifest clerks, filing clerks, abstract clerks, PBX operators,posting and mail clerks, but excluding all other employees, guards,technical employees, and supervisors as defined in the Act.(d)All dock employees of Respondent Braswell Freight Lines atits terminals in Dallas and Fort Worth, Texas; Oklahoma City andTulsa, Oklahoma; Shreveport, New Orleans; Monroe, Alexandria,and Baton Rouge, Louisiana; Jackson, Mississippi; and Memphis,Tennessee, including all local drivers, chauffeurs, driver-helpers,checkers, fork-lift operators, dockmen, and helpers; but excluding allother employees, over-the-road drivers, mechanics, service employees,office clericals, guards, technical employees, and supervisors as definedby the Act.2.By resolving not to reach a collective-bargaining agreement withtheUnion, not to sign one, and engaging in bad-faith collective-bargaining negotiations in keeping with this resolve, Respondents haveon October 20, 1961, and thereafter engaged in and are engaging in un-fair labor practices within the meaning of Section 8(a) (5) of the Act. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The strike by the employees of Braswell Freight Lines commenc-ing on April 23, 1962, was caused and prolonged by Respondents'unfair labor practices.4.Respondents did not engage in any of the other unfair labor prac-tices alleged in the amended complaint.THE REMEDYHaving found that the Respondents have engaged in the unfairlabor practices set forth above, we shall order that they cease and desisttherefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondents refused to bargain with theUnion in violation of the Act, we shall order that, upon request,Respondents bargain with the Union as the exclusive bargaining agentof their employees in the units herein found to be appropriate.Having found that the strike of April 23, 1962, was caused and pro-longed by Respondents' unfair labor practices, and that said strikeis still in progress, we shall order Respondents to reinstate upon appli-cation any of their employees who went on strike on April 23, 1962,and have remained on strike since that, date, such employees beingentitled to reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and priv-ileges, and dismissing, if necessary, any employees hired on or afterApril 23, 1962. In the event Respondents fail to offer reinstatement tosuch employees within 5 days after their respective applications, weshall order that Respondents make whole these strikers by payment toeach of them of a sum of money equal to that which he normally wouldhave earned as wages during the period from 5 days after the dateon which he applied for reinstatement to the date of Respondents'offer of reinstatement, such suns to be computed in the manner set forthinF.W. Woolworth Company,90 NLRB 289, andIsis PlumbingcCHeatingCo., 138 NLRB 716.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondents, Braswell Motor Freight Lines, Inc.; Braswell FreightLines, Inc.; and J. V. Braswell, their officers, agents, successors, andassigns, shall:1.Cease and desist from refusing to bargain collectively, uponrequest, with Teamsters Local Unions 745, 47, 886, 523, 270, 5, 568, 667,and 891, afliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as the exclusiverepresentatives of their employees in the following appropriate units: BRASWELL MOTOR FREIGHT LINES, INC., ETC.109(a)All over-the-road drivers, chauffeurs, and driver-helpers ofRespondent Braswell Freight Lines, excluding all other employees,all local dockworkers and city pickup and delivery employees, officeclericals, guards, technical employees, and supervisors as defined inthe Act.(b)All mechanics and service employees of Respondent BraswellFreight Lines, at its terminals in New Orleans and Shreveport, Louisi-ana; Dallas, Texas; and Jackson, Mississippi, including mechanicshelpers, parts and time men, wash-grease-and-service employees, weld-ers, bodymen, painters, letterers, stripers, tire vulcanizers, and electri-cians; but excluding all over-the-road and local drivers, dock employ-ees, office clericals, guards, technical employees, and supervisors asdefined in the Act.(c)All office clerks of Respondent Braswell Freight Lines at itsterminals in Monroe, Shreveport, and New Orelans, Louisiana; andDallas, Texas, including rate clerks, cashiers, assistant cashiers, innerline and/or division clerks, O.S. & D. clerks, stenographers, billingclerks,manifest clerks, filing clerks, abstract clerks, PBX operators,posting and mail clerks, but excluding all other employees, guards,technical employees, and supervisors as defined in the Act.(d)All dock employees of Respondent Braswell Freight Lines atits terminals in Dallas and Fort Worth, Texas; Oklahoma City andTulsa, Oklahoma; Shreveport, New Orleans, Monroe, Alexandria, andBaton Rouge, Louisiana; Jackson, Mississippi, and Memphis, Ten-nessee, including all local drivers, chauffeurs, driver-helpers, checkers,fork-lift operators, dockmen, and helpers; but excluding all otheremployees, over-the-road drivers, mechanics, service employees, officeclericals, guards, technical employees, and supervisors as defined bythe Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Upon request, bargain collectively with Teamsters Local Unions745, 47, 886, 523, 270, 5, 568, 667, and 891, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representatives of all employ-ees in the appropriate units described above and, if an agreement isreached, embody such agreement in a signed contract.(b)Upon application, reinstate to their former or substantiallyequivalent positions, without prejudice to their seniority or other rightsand privileges, any employees who went on strike on April 23, 1962, andwho have remained on strike since that date, dismissing, if necessary,any person hired on or after that date, and in the event of failure to doso within 5 days after their respective applications, make them wholein the manner set forth in the section entitled "The Remedy." 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify any of the above employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity records, timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of any backpay which maybecome due under the terms of this Order.(e)Post at all the terminals of Respondent, Braswell Freight Lines,Inc., copies of the attached notice marked "Appendix.-'Copies ofsaid notice, to be furnished by the Regional Director for Region 16,shall, after being duly signed by Respondents' representatives, beposted by Respondents immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 16, in writing, within10 days from the date of this Order, what steps Respondents havetaken to comply herewith.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order".APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively, upon request, withTeamsters Local Unions 745, 47, 886, 523, 270, 5, 568, 667, and891, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as the exclu-sive bargaining representatives of our employees in the followingappropriate units :(a)All over-the-road drivers, chauffeurs, and driver-helpersof Respondent Braswell Freight Lines, excluding all other employ-ees, all local dockworkers and city pickup and delivery employees,office clericals, guards, technical employees, and supervisors asdefined in the Act.(b)All mechanics and service employees of Respondent Bras-well Freight Lines at its terminals in New Orleans and Shreve- BRASWELL MOTOR FREIGHT LINES, INC., ETC.111port,Louisiana;Dallas,Texas; and Jackson, Mississippi,including mechanics helpers, parts and time men, wash-grease-and-serviceemployees,welders,bodymen,painters,letters,stripers,tire vulcanizers,and electricians;but excluding all over-the-road and local drivers, dock employees,office clericals,guards,technical employees,and supervisors as definedin the Act.(c)All office clerks of Respondent Braswell Freight Lines atits terminals in Monroe, Shreveport, and New Orleans, Louisi-ana; and Dallas, Texas, including rate clerks, cashiers, assistantcashiers, inner line and/or division clerks, O.S. & D. clerks, ste-nographers, billing clerks, manifest clerks, filing clerks, abstractclerks, PBX operators, posting and nail clerks, but excluding allother employees, guards, technical employees, and supervisors asdefined in the Act.(d)All dock employees of Respondent Braswell Freight Linesat its terminals in Dallas and Fort Worth, Texas; Oklahoma Cityand Tulsa, Oklahoma; Shreveport, New Orleans, Monroe, Alex-andria, and Baton Rouge, Louisiana; Jackson, Mississippi; andMemphis, Tennessee,including all local drivers,chauffeurs,driver-helpers, checkers,forklift operators, dockmen, and helpers;but excluding all other employees, over-the-road drivers, me-chanics, service employees,office clericals,guards, technical em-ployees, and supervisors as definedby the Act.WE WILL, upon application, reinstate striking employees to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges.BRASWELL MOTOR FREIGHTLINES, INC.,Ennployer.Dated----------------By-------------------------------------(Representative)(Title)BRASwELLFRInGIITLINES,INC.,Emmaployer.Dated----------------By-------------------------------------(Repiesent,itive)(Title)J. V. BRASwELL,Eiinploycr.Dated----------------By-------------------------------------(Representatiie)(Title)NOTE.-We will notify any employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Serv^ce Act and theUniversal Military Training and Service Act of 1945, as amended,after discharge from the Armed Forces. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas, Telephone No. Edison 5-4211, Extension 2131, if theyhave any questions concerning this notice or compliance with itsprovisions.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONAND RECOMMENDED ORDERSTATEMENT OF THE CASEOn January 21, 1963, Trial Examiner George J. Bott issued an Intermediate Reportrecommending dismissal of the General Counsel's complaint which had alleged arefusal to bargain in violation of Section 8(a)(1) and (5) of the Act.Upon reviewthe Board dismissed the complaint on April 9, 1963, 141 NLRB 1154.Thereafter, on April 12, 1963, the Charging Party filed a petition to reviewthe Order of the Board with the United States Court of Appeals for the District ofColumbia and, on May 3, 1963, the Board filed its answer to the petition to review andset aside its Order.On May 23, 1963, the Charging Party filed a motion for recon-sideration with the Board, and on May 31, 1963, filed a supplemental motion forreconsideration alleging newly discovered evidence.On June 14, 1963, the GeneralCounsel also filed a motion to reopen the record and remand and to grant permissionto amend the complaint with the Board on the ground of newly discovered evidenceOn August 6, 1963, the Boaid, by telegraphic order, granted the General Counsel'smotion to reopen the record, to remand the case for further hearing, and to amend thecomplaint in connection therewithThe Board also ordered that its prior Decisionand Order be vacated for the purpose of such remand. The Board having thus vacatedits prior order, pursuant to the provisions of Section 10(d) of the Act, moved thecourt of appeals on August 1, 1963, to dismiss the petition for review since there nolonger was a final order for which review might be sought.The court granted theBoard's motion.Pursuant to the order of remand,the General Counsel issued an amended complaintand notice of hearing on August 12, 1963, alleging that Respondents had engaged inunfair labor practices in violation of Section 8(a) (1) and(5) of the Act.This com-plaint differed basically from the original complaint which the Board had dismissedin that it added an allegation that Respondents had ". . resolved not to reach acollective bargaining agreement with the Union,not to sign one and to engage in badfaith bargaining negotiations,in keeping with this resolution "Respondents filed ananswer denying the commission of unfair labor practices and a hearing was heldbefore Trial Examiner George J. Bott in Fort Worth, Texas, on October 1 through 4,14 through 18, and 21 and 22, 1963. All parties were represented at the hearing andall filed briefs after the hearing which I have considered.'Upon the entire record in the case, and from my observation of the witnesses, Imake the following additional:FINDINGS OF FACT2A. Thenewly discovered evidenceUnlike the original complaint which asserted the refusal of the parent company,Braswell Motor freight, as well as the owner,J.V. Braswell,to show their books tothe Union after a plea of poverty by the subsidiary,Braswell Freight Lines,duringi Subsequent to the hearing on November 12, 1963,the Union filed with me a motion toreopen the record which it supplemented on December 11, 1963.This motion is herebydenied for the reasons given below In the body of this Decision2Most of what was said and found in my earlier report need not be repeated becausemuch of it is uncontradicted as far a, basic findings are concerned,although there aredisagreement with some of my earlier interpretations of the facts and conclusions oflaw.Iwill go, therefore,immediately to the alleged newly discovered evidence and con-sider it on its own as well as how it might affect any of my earlier findingsWherechanges, modifications,or additions to my original findings or conclusions are indicated,Such will be clearly set forth herein.The first Intermediate Report(now called TrialExaminer's Decision)is found In 141 NLRB 1154,and will be cited as I.R. BRASWELL MOTOR FREIGHT LINES, INC., ETC.113bargaining, as bad-faith bargaining, and this and certain other employer actions, suchas the abolition of overtime pay, the alleged unilateral reduction of the starting rate,and the installation of an incentive system, as causing or prolonging a strike whichtook place on April 23, 1962, the complaint in the reopened case alleged in substancethat, in addition to all of the matters specified in the first complaint as bargaining inbad faith, Respondents never intended to reach an agreement with the Union andengaged in bad-faith bargaining throughout all negotiationsItwas principally on thebasis of this proposed additional allegation and the evidence proffered in support ofit,3 it would seem to me, that the Board reopened the case, and N. P. Wilson wasGeneral Counsel's chief witness to support his new theory.Itwill be recalled that Braswell Freight's predecessor, D. C. Hall Company, was amember of the Southwest Operators Association, a multiemployer bargaining agentIn 1958, the Association renewed an agreement with the Union on behalf of itsmembers, including Braswell Freight.This contract was to expire on January 31,1961.Sometime in the fall of 1960, Braswell Freight withdrew from the Association andlater filed representation petitions with the Board questioning the Union's majority.After the petitions were withdrawn, Braswell Freight commenced bargaining withthe Union for a new agreement. The negotiations commenced on February 1, 1961,and were still going on at the time of the original hearing in this case in September1962.The Company had three negotiators on its team, namely, Allen Schoolfield,its attorney, J. B. Skidmore, superintendent of drivers for Respondents, and N. P.Wilson. Braswell Freight's Dallas terminal manager.N. P. Wilson is the Wilson whotestified for General Counsel.Before he became terminal manager in Dallas, Wilson was terminal manager forBraswell in Fort Worth.Wilson testified that sometime in August 1957, while hewas at the terminal of Braswell Motor Freight in Fort Worth, J. V. Braswell toldhim that he (Braswell) had "inherited the present" labor contract from the D. C. HallCompany and that when it expired "there would be no more." -5As additional evi-dence of Braswell's intentions during bargaining, Wilson recited a conversation withBraswell in September 1958 in which Braswell told Wilson that he did not believe hehad to assume the D. C. Hall contract with the Teamsters when he purchased thatcompany but that there was a new contract coming up for negotiations and he wouldnever sign another contract with the Teamsters.6General Counsel's motion to reopen the record referred to Braswell "fighting theUnion" and Wilson testified about certain events in 1958 and 1959.He said that hesucceeded a Mr Tomlin as terminal manager in Fort Worth in September 1958, andthat Braswell told him he replaced Tomlin because Tomlin would not fight the UnionAccording to Wilson, Braswell made similar remarks about other terminal man-agers.He mentioned a Hildebrand in Shreveport, and Bill Ward in New Orleans.This apparently happened in 1959, and Wilson said he "believed" that Braswell saidthe two men would not "fight the Union" and that they were "weak."Wilsonreplaced Dunn as terminal manager in Dallas in June 1960.He said that Braswelltold him that Dunn was "very weak" and that he was not making it "hard" on unionemployees in order to get himself into the good graces of the Union.Wilson "fought the Union" while he was terminal manager, he said, by issuingwarning letters to employees on every possible occasion and discharging employeeswherever he could.He added that he replaced casual help, which was primarily unionhelp, with nonunion employees.He testified that Braswell told him to issue the warn-ing letters and that the Company had established a quota of reprimands thateachterminal manager must issue.According to Wilson, the quota was one a day, andwas promulgated by teletype from the home office.73General Counsel's motion to reopen (General Counsel's Exhibit No 23f) outlined thealleged newly discovered evidence and set out the proposed amendments.No affidavitswere attached4I It., section III, C, 38Wilson said he thought Robert Daring, Braswell Motor Freight (the parent company)terminal manager, was present at some of these conversations but Daring did not cor-roborate him.See Daring's testimony,infra.9The charge in this case was filed on April 20, 1962, and events prior to October 20,1961, are cut off as far as violations are concerned under Section 10(b) of the ActThisevidence of Wilson's about Braswell's remarks, and other evidence like it, was offered asbackground to throw light on Braswell's conduct during the appropriate periods.7Written warnings prior to discharge, except in cases of certain serious offenses, wererequired under the existing labor agreementsSee article VII in General Counsel'sExhibit No. 5b, for example.206-446-66-vol 154-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder thecontracts that existed between the parties priorto February1,1961,grievanceswhich couldnot be resolved at the local level were handledby a jointboard composed of equal numbersof carrier and Teamsters representatives.8Therecord is clear thatJ.V. Braswell did not likethe joint board system of handlinggrievances,and Wilsontestified to certain statements or actions on Braswell's partrelating to the handling of grievanceswhichare supposed to show that Braswell wasout to sabotage the giievance machineryWilson testified that he wasinstructed byBraswell and Lane Johnson,who supervised the handlingof grievances for theRespondentson a higher level, to ignore the joint board decision if the decision mightbe upset in the Federalcourts.Wilsoncited examples of grievances where he saidthese instructions were implementedIn one case one of his drivers failed to passan eye examination,as requiredby theInterstateCommerceCommission,and wasdisqualifiedfor further duty.The jointboard recommendedthat a checker's job beposted byBraswell which the driverwould bid forand get on a seniority basis.Respondents refused to accept the recommendation to createa job.This was in1959The contractbetweenBraswell Freight 10 and the Unionwas due to expire onJanuary 31,1961, and containeda 60-day-notice-of-termination clause.Wilson wentto Dallas as terminal manager in June 1960 and, according to him, Braswell,beginningin September 1960, spoke"almost continuously"with him aboutthe expiring con-tract.Wilson testifiedthatBraswell told him that he had withdrawn the power ofattorney given the Southwest Operators Association to bargain for BraswellFreightand had hiredAttorneySchoolfield to represent him.Braswell said that he was notgoing to sign a contractwith the Unionand that a strike would occur. Braswell toldWilson about his plans for a strike, Wilson said.Braswell had two plans in case of astrike.Thefirstwas to close down completely fora year,and the second was tooperate ona verylimited basis without evenreplacingstrikersBraswell told himthe first plan would costthe Company $9,000 a month but that he could stand it fora long time.11Attorney Schoolfield was retained sometimeinNovember1960 and wrote to theUnion on November 21, 1960, giving 60 days' notice of termination of the contract.Wilsondescribed a meeting of all terminal managersinAttorneySchoolfield'soffice in November1960Braswellannounced that Schoolfield had been retained tohandle labor matters and that in the future all questions should be sent to him.Braswell then turned the meetingover to Schoolfield 12 Schoolfieldtold the groupthat the Company was going into labornegotiations but that therewas a possibilityof a strike.He warned the managers that there were certainthings thatcould notand could be done within thelaw and saiditwas hisjob to advise them. Schoolfielddistributed a memorandum of instructions to the men which is in evidence.13Wilsonsaid Schoolfield also told the managersto be very careful about what theysaid andthat they could not spread information around that Braswell "was not going to sign acontract"Wilson said,however,that it was made clear to all that ifthey were askedsArticles VII and VIII, General Counsel's Exhibit No 5aeHe gave no details aboutthe other two10 By virtue of its membership in the SouthwestOperators AssociationThere werefour contracts covering four unitsbut they may be referredto in the singular for allpracticalpurposes.11Wilsonalso testifiedthat Braswell told him,as part of his strikestrategy, of a planto file individual line tariffswith the Interstate CommerceCommissionestablishing a rateidenticalto the industry rate.Theserates would remain dormant forthe duration of thestrike(about a year)but, in the meantime,the other carrierswould have raised theirrates becausethey would have settled with the Unionwith an increase in wages andother costsAfter the strike Braswell would havea competitiveadvantage when it wentback into business.Wilson said the tariffs were filed in November 1960and becameeffective.12 General Counsel's briefstates that theterminal managersstayed at a motel in Dallasand discussed operational mattersbefore and after theirmeeting withSchoolfieldInthesemeetings,the brief continues, Braswell madeit clear tothe managers his intentnever to sign another contractwith the Teamsters.Thereis no evidence in the record tosupport this assertionWilson testified that he was otherwiseoccupied and did notknow whatBraswell"had to say" at thosegatherings.13 Respondents'Exhibit No. 10. BRASWELL MOTOR FREIGHT LINES, INC., ETC.115if J. V. Braswell was going to sign a contract or not the answer was to be, "I don'tknow.Mr. Braswell isn't going to sign a contract that will break him." 14It is also part of General Counsel's theory of bad-faith table bargaining thatRespondents deliberately stalled the beginning of negotiations by filing petitions forelections in December 1960.According to Wilson, J. V. Braswell discussed the filingof petitions with him and told him that it would "stir the union up," "obscure" theRespondents' intentions, and have some nuisance value.He said the subject wasdiscussed with Attorney Schoolfield within a weekSchoolfield asked Braswell if theCompany could win an election and Braswell told him that the Company might wina few small offices or docks but there was no hope of overcoming the Union as far asthe over-the-road drivers and large docks were concernedNevertheless, petitionsfor elections were filed by Attorney Schoolfield on December 19, 1960. Schoolfieldthen sent written instructions and advice to all terminal managers concerning thefiling of the petitions and the likelihood and timing of Board action.'-'The petitions for election were withdrawn from the Board in early January 1961 bySchoolfield, and Wilson described the circumstances surrounding Respondents' deci-sion to do so.The Southwest Operators Association and the Union were still innegotiations for a new contract in early January.At that time while Wilson andBraswell were in Schoolfield's office, Schoolfield told Braswell that the Board wasprepared to process the petitions which he had filed.He told Braswell that he hadtwo choices.He could leave the petitions on file and have the Board direct electionson them, or he could withdraw them and not be confronted with the "certificationyear" doctrine.Braswell said, "Let's withdraw it. It's served it's purpose."Bras-well added that the petitions had served to stall off negotiations between the Companyand the Union.One of the most important phases of Wilson's testimony bearing on Respondents'intentions in bargaining was his account of the selection of the bargaining committee.In brief, he stated that, after Braswell had selected Schoolfield, Skidmore, and hint asmembers in Schoolfield's office, he privately instructed Wilson about his intentionsand strategy.According to the witness, Braswell repeated that he was not going tosign a contract.He told Wilson that Schoolfield was a lawyer, that he did not knowhim too well, but that a lawyer's trade was "compromise."Wilson's job, therefore,Braswell said, was to keep Schoolfield from negotiating a contract. Specifically, hewas instructed that since he had knowledge of operational matters and Schoolfielddid not, he was to step in and block an agreement, if one appeared imminent, as beingimpractical or unworkable on an operational basis.Wilson gave examples of "opera-tionalmatters" where terminology is important and needs precise draftsmanship.One example was so-called "layovers." iiiPart of the theory of the reopened case is that Respondents prepared and pre-sented a clearly unacceptable proposal to the Union in order to implement Respond-ents' intention not to agree, to force a strike, and to replace the strikersThe South-west Operators Association and the Union had agreed upon a contract in lateJanuary 1961, effective as of February 1, 1961.Respondents and the Union begannegotiations for an agreement on February 1, 1961.On that date the Union sub-mitted as its demands the contract which the Operators Association had just signed.The meeting was short and adjourned to give the Company an opportunity to studythe proposals.Wilson testified that during the next 2 or 3 days, Braswell, Skidmore,and he went over the Union's proposals and marked them up.Most of the notationsnext to paragraphs in the proposals were "delete "After marking up the proposals the committee went to Schoolfield's office andhanded him the document. Braswell instructed Schoolfield to draw up Companyproposals from the Union's proposals and Braswell's suggestions. Schoolfield looked1-'Wilson testified in detail about Winebrenner,terminalmanagerat Fort 117oith atthe time of the meeting in Schoolfield's office, who shortly thereafter, and contiaiy toinstructions, advised employees that Braswell would notsignanother union contractWilson investigated the mattei. informed Respondents' home office about the remark, andWinebrenner was discharged for making an unauthorized reference to the labor policy ofthe RespondentsI fail to see how this evidence supports General Counsel's theory thatRespondents never intended to sign a contract and made statements to that effectEvenon the theory that the discharge was a subterfuge to conceal Respondents'true intentionsbecauseWinebrennerwas merelyindiscreet,not inaccurate, the best thatcan be said isthat the facts are equivocal and no valid inference can be drawn to support the theory13GeneralCounsel'sExhibit No 26.10 See discussionof layovertime,I R., sectionIII, C, 8 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the document which had just been handed to him and stated,soWilson testified,"My God, you've cut 'em to pieces; you haven't left anything in them that they canagree to."Wilson said Braswell laughed and replied, "Well, that'swhat we want.You can draw some up for me." Schoolfield said that he would draw some newproposals to submit to the Union but that there was nothing in the document whichBraswell had just handed him which the Union "could or would"accept.He added,however, that the Company could always make new counterproposals.Attorney Schoolfield prepared counterproposals which were presented to the Unionon February 10, 1961.Wilson pointed out certain clauses in this proposal which hesaid were objectional from the Union'spoint of view,and which he said Braswelland Schoolfield stated the Union could not accept. Some of these items were. thesame wage scale, elimination of a cost-of-living provision,elimination of overtimepay, provision for payment of pension and welfare contributions directly to employ-ees rather than into the fund, revision of the grievance procedure, elimination ofcheckoff,and other mattersWilson recited some of Braswell'scomments aboutthese provisions.Braswell said that the Union had worked for years to get premiumpay into industry contracts and would not agree to eliminate it; that if the welfarecontributions were paid to the employees the Union would have a difficult timegetting the money from the employees,that the new arbitration procedure would bevery expensive for the Union in the light of the small amount of dues collectedfrom each employee;that, in reference to elimination of checkoff,employees werenot going to walk to the union hall merely to make the payments;and a provisionfor a 6-year agreement would be contrary to the industry practice.Other itemswere described as being in variance with the old agreement,and one proposal wasinserted,not because the Company really wanted it, but only to start an argumentduring bargaining.On December 5, 1961,the Company submitted a second written proposal to theUnion, and,on February 5, 1962, a third which superseded the earlier proposal.The February 5 proposal contained an offer of a 10-cent-an-hour increaseWilsontestified that the wage offer was put forward only as a screen to cover an unfair laborpractice in company actions surrounding the intended and subsequent elimination ofpremium pay for overtime.17He stated that Braswell had asked Schoolfield, inJanuary 1962,if the Company could abolish the overtime payments and had mis-understood Schoolfield to say that it could if it was done on a voluntary basis, afterdiscussion with the employees.Braswell contacted terminal managers and instructedthem to meet with employees and inquire as to how many would accept work withoutovertime payments.Wilson said he held such a meeting but later discovered thatSchoolfield had found out about it and had advised that the matter should first havebeen discussed with the Union.As a consequence,Schoolfield told Braswell andWilson that the Company was in danger of being held in "bad faith bargaining,"and strongly suggested that Respondents make a concession to the Union at thesame time it proposed the elimination of overtime pay.The February 5 offer of10 cents, therefore,was tied to the elimination of premium pay as a package proposal.Wilson testified that it took much argument on Schoolfield'sand his part to getBraswell to agree to the offer but they convinced Braswell that the Union wouldnot accept the proposal anyway.He said that Braswell finally assented,saying, "Allright,go ahead, but you guys are going to get me a contract yet."Wilson added thatBraswell's tone was such that he left no doubt that his negotiators had better notget him a contract.As set forth in more detail in my earlier report, the employees went on strike onApril 23, 1962.18Bargaining was resumed in June 1962,and Wilson testified thatRespondents tried to create an impasse in order to break off bargaining.He saidthat at a meeting on June 29, 1962,Dixon, the Union's negotiator,raised the ques-tion of wages and asked if the Company's offer of 10 cents was final.Wilson calledfor a caucus and asked Schoolfield if they could tell the Union that the offer wasfinal.Schoolfield said they could and a deadlock would result.Wilson told School-field to return to the meeting and state that the proposals were final whcih he did.According to Wilson, however, Wells,the Union's attorney,prevented an impasseby asking to return to unresolved itemsWilson felt that the Union was stalling andtold Schoolfield so at lunch.He said that the situation could only deteriorate andthat more meetings would be required.He testified that the ". . . remaining itemsin the contract down to wages didn'tmean much in themselves..."and that it wasagreed to return to the bargaining table and agree to all of the Union'sdemands17 See I.R, section III, C, 4, the alleged unilateral abolishment of premium pay.'a I.R., section III, C, 5. BRASWELL MOTOR FREIGHT LINES, INC., ETC.117. . right down the list ...," and get the Union to the wage item so that an impassewould be reached that day. They did this, he said, and agreed to "... primarily allmatters down to wages," but obtained no deadlock.Wilson testified that Braswell wanted a strike and had told Wilson so many times.He said Biaswell said, before the negotiations started, and during the negotiations,that in order to ". . . whip the Teamsters Union and become a non-union line, wewould first have to have a strike."The Company wouldbecome nonunion, Bras-well said, after the strike was taken and an election held in which the Union wouldbe voted out.Wilson stated that the Respondents' handling of grievances and theelimination of overtime payments were examples of acts designed to provoke astrike.Braswell's remarks about not signing a contract did not change in tenor afterAttorney Schoolfield was hired, according to Wilson.He said that on one occasionSchoolfield remarked to him that he sometimes gets the idea that Braswell does notwant a contract.Wilson told Schoolfield that he was "beginning to get the idea."At the original hearing the matter of the reduction of the starting rate for newemployees to $2 per hour was litigated as an example of a refusal to bargain in goodfaith.19Wilson also testified about this matter in the instant hearing.He said hemet with employees in June 1962 and told them that the rate must be reduced. Thiswas before Schoolfield had advised the Union of the Company's plans. School-field, upon learning of Wilson's actions, told him to rescind the action until School-field could talk with the Union.He did so.The Company made its final proposal to the Union on August 7, 1962.Wilsontestified that Respondents' proposals became progressively worse as time went by,but that Braswell told him and Schoolfield that he knew that the Union was preparedto accept anything the Company might offer and that something should be done toprevent it.Wilson said that the August 7, 1962, proposal was drawn up with thatobject in mind.Wilson resigned from Braswell Freight Lines on May 11, 1963.He testified thatafter he resigned he had conversations with Lane Johnson, Respondents' traffic man-ager, about going back to work for Braswell Freight.These conversations occurredin July and August 1963, and he described them as follows.Wilson was due to goto Los Angeles from Fort Worth and was reached by telephone by Johnson the daybefore he was to leave. Johnson asked him to meet and they did that evening, atwhich time Johnson asked him to return to work for the Company.No agreementwas reached.Wilson told Johnson that he was leaving for Los Angeles the nextmorning, and Johnson asked for a ride with him as far as El Paso, the Company'smain office.The two rode together to El Paso and nothing was said during the tripabout reemployment or the circumstances of Wilson's leaving the Company.Wilsonspent the night in El Paso and had breakfast with Johnson the next morning at whichtime Johnson asked him to consider reemployment.Wilson promised to do so.Wilson spent about 2 weeks in Los Angeles and, having found other employment,telephoned Johnson in El Paso and asked him for a reference which Johnson readilyagreed to supply. Johnson, however, again asked Wilson about returning to workfor Braswell.Wilson testified that he told Johnson that the only condition underwhich he would go back to work for the Company was with a 5-year contract drawnby Wilson. Johnson said he would have to talk with Braswell about it and forWilson to telephone him the next evening.Wilson did and was told by Johnsonthat Braswell'spositionwas that he gave no one a contract.Wilson said he wasaware of that but actually only wanted to inquire about the referenceJohnsonwanted to see Wilson again and, when Wilson told him that he would be returning toFort Worth for his family, asked Wilson to stop at El Paso and see him.Wilson did.Wilson said that he had lunch and dinner with Johnson and that Johnson offeredhim a terminal manager position at Los Angeles, subject, however, to Braswell'sapproval.Wilson told Johnson that he did not think that he and Braswell couldresolve their "differences" to such an extent as to enable Wilson to return to work.Wilson testified that "As a prelude to employment, Mr. Johnson offered me a state-ment to sign," but he refused to sign it.He said he did not recall the exact words inthe statement but that it said, in effect, that Wilson had resigned because of differencesover operational matters, and that if he had given the impression that Braswell hadever told him that he was not going to sign a contract with the Union he wantedto correct that impression, because it was falseWilson said he told Johnson thatthe statement was not true and that he would not sign it.10 I.R.,section III, C, 6. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder cross-examinationWilson stated that his differences with Braswell wereoperational and not personal.He admitted, however,that he was angry withBraswell about certain insinuations he made in reference to a female employee, andthat the circumstances surrounding said employee might have had something to dowith his resignation.Wilson said he disagreed with some of the policies in effectat the Company and was bitter about it. The rumors about the employee and herdischarge created another unhappy situation.Wilson underwent extensive cross-examination,much of it designed to lay afoundation for possible impeachment through other witnessesHe also testified inrebuttal.Consideration ofWilson's testimony under cross-examination and inrebuttalmay more logically be considered in a later evaluation of his credibility inthe light of the testimony of Respondents'witnesses.Much of the rest of General Counsel's case at the reopened hearing had to dowith attempting to show that Braswell and his supervisors had made other remarksabout Braswell's intentions about bargaining with the Union which revealed hisdetermination not to bargain in good faithEverett Cloer was general manager of D C Hall Transport when Braswell pur-chased it in 1957.He testified that J. V. Braswell visited his office in Shreveport,Louisiana,sometime in July or August 1957, and discussed the Teamsters Unionand the labor contract.Cloer stated that the labor contract was due for reopeningand the subject of the Southwest Operators Association was mentioned.Braswellsaid he intended to operate the newly acquired company as he did his Texas divisionof the Braswell system; namely,nonunion.He added, according to Cloer, that hehad his equipment paid for and$2 million in the bank to "fight the cause."In September 1957, Cloer and the Assistant General Manager Hollenshead wentto Braswell's office in El Paso to become familiar with the purchaser's operations.Cloer said there was a discussion in Braswell's office about the Union but he wasnot clear about the details except he recalled that Braswell indicated that the South-west Operators Association would not represent the new company in bargaining.Hollenshead testified that he was present in Cloer's office in July 1957 whenBraswell mentioned the existing union contract with the Operators Association whichwas about to be reopened.He said Braswell stated that he was operating his line inTexas without a union contract and it was not his intention to operate the businesshe had just acquired under a Teamsters contract. Braswell also said that he did notintend that the Operators Association negotiate on his behalf in the future,and thathe would so advise the secretary of the Association.At the same meeting, or a laterone, Braswell also said,according to the witness,that he had$2 million in the bankto fight the Union and that he did not think the Union could beat him. If necessary,Braswell would drive a truck himself during a strike in order to maintain his permits,he told Hollenshead.Braswell also stated that his equipment was paid for, andthat, in the event of a strike,he could sell"one piece of it every month and live."Hollenshead accompanied Cloer to El Paso in September 1957 after Braswellpurchased the Hall operation.He recalled that Braswell stated in a meeting inhis office that he did not intend to negotiate a contract with the Teamsters.Hollens-head also related a conversation he had with Braswell about the Union but was onlyable to fix the time as sometime in 1960.He said that Braswell told him that he.. didn't intend to sign a contract with the Teamsters and never intended to operateunder another Teamsters contract.If they struck him, he intended to keep operat-ing his freight lines, and that was what he intended to do "On the same occasionBraswell said that he expected the Union to strike and he wanted them to, but theonly way to beat the Union was to keep operating.The General Counsel also offered evidence to show that Braswell and his agentsmade statements indicating an intention not to sign an agreement with the Unionat or about the time the strike took place in April 1962. The witnesses were employedat the New Orleans terminal at the time.John Henniger testified that his last employment with Braswell was on April 24,1962, as dock foreman and dispatcher.He saw Braswell at the terminal on themorning of the strike.Henry Zahn, terminal manager, and H C Hawkins,dock fore-man in New Orleans,were also present.Henniger stated that Braswell instructedthem to hire the employees necessary to maintain operations and to guarantee thempermanent jobs, since he had no intention of signing a contract with the TeamstersUnionHe also testified that Zahn,on numerous occasions in 1962, said that Bras-well would never sign a contract with the UnionHe understood this to mean thecontract the other carriers were operating under at the timeDock Foreman Hawkins also testified that he heard Braswell issue instructions tohire replacements for the strikers and to guarantee them seniority, because he was notgoing to sign a contract.Hawkins added that Braswell also stated that the Unionhad been trying to figure out for 2 years what he intended to do, but he had intended BRASWELL MOTOR FREIGHT LINES, INC., ETC.119not to sign an agreement from the very beginning. Terminal Manager Zahn statedon more than one occasion that Braswell had no intention of signing a union con-tract, according to the witness.The witness understood Braswell and Zahn to bereferring to the Teamsters Southern Conference agreement then in effect with othercarriers.Jack Davis was hired in New Orleans as a dock foreman on the day after the strike.He said that Braswell visited the terminal, sometime in May 1962, and stated thathe never had any intention of signing a contract with the Union and knew it "fortwo years."Braswell also said that he "would spend every nickel he had to beatthe union ..." in the strike, even if he had to sell his trucks.Terminal ManagerZahn also stated that Braswell told him that he never intended to sign a contractand had known this "for two years," according to Davis, and this was said "onnumerous occasions."Marcus Bryant worked for Braswell from 1959 until May 15, 1963.He quit whenN. P. Wilson did and was employed under Wilson as a dock foreman at the timeof his resignation.Bryant related various conversations with Braswell purportingto demonstrate Braswell's attitude and motivation before, during, and after negotia-tions with the Union.Bryant had a fight with a union employee sometime in the spring of 1960. Some-time after that Braswell told Bryant that nonunion employees would be protectedand that he was not going to sign a contract with the Union. Bryant said he spokewith Braswell several times while negotiations were going on and inquired abouttheir status.He recalled that after the Company made its February 5, 1962, pro-posals to the Union, which contained a 10-cent-an-hour wage offer, it was posted onthe bulletin board.Braswell was present and asked one Grindeal, a union steward,what he thought of the proposal.Grindeal made no comment. Bryant testified thatlater that day he mentioned to Braswell that Grindeal did not appear to "go for"the contract proposal and that Braswell replied that Grindeal was not supposed to.According to Bryant, Braswell said, ". . . he offered [the wage increase] as bargain-ing in good faith [but] . . . he knew . . . they could not accept it . . . because everyline would be down on them and that ... the contract was outrageous in every way."Sometime prior to the strike in 1962, Braswell asked Bryant if he were going onstrike.Bryant said he was going to remain at work and testified that Braswell toldhim that conditions were going to improve for employees after the strike, thatemployees did not need the Union and that there would be no contract.He alsosaid that "... the union could break him down to his last truck and he'd either driveitor open up his oil wells."Bryant also testified that, sometime in 1963 before he left the employ of BraswellFreight, he had a conversation with Braswell about a possible Board election. Bras-well said that the men were entitled to a vote after a year had elapsed, that only thereplacements were entitled to vote, but if they voted for the Union they would beout with the ". . rest of the son-of-a-bitches."Bryant said Braswell added thathe ". . . would shut his doors before he would sign the contract." Bryant, undercross-examination, stated that in discussion with Braswell about signing a con-tract he understood Braswell to mean that he was not bargaining with the SouthwestOperators Association and did not intend to sign the same contract that the othercarriers had signed.Bryant said that Braswell said he would sign the "old" contractwith some changes.Odell Hatley went to work after the strike at the Memphis dock and was therefrom about May 1 to October 1962. During that period W C. Smith was terminalmanager for a time but was later replaced by Van McQueen.Hatley testified thatwhile he was employed McQueen and Smith both stated that replacements need notworry about losing their jobs because Braswell was not going to sign a contractA carrier called Shayler Truck Lines was purchased by Respondents sometime inFebruary 1963.20Shayler had employed over-the-road drivers, and R. A Bunch,superintendent of line drivers for Braswell Freight, interviewed some of them foremployment with BraswellJames Bray, a former Shayler driver, testified that Bunch told him that the newoperationwas nonunion and that it was going to be run that way if he andBraswell had to drive the trucks themselves.Buddy Stevenson said Bunch told him that the job was not union and not goingto be, and that if he had any idea that the line would be union in the future to forget"It seems that Braswell purchased Shayler's certificate to operate and not the assetsgenerallyThe record is not clear, but Respondents do not appear to be a successoremployer in the usual sense 120DECISIONSOF NATIONALLABOR RELATIONS BOARDit.He said Bunch made it plain that there was no union contract on the job sincethe Shayler contract did not apply to the Braswell operation. Stevenson did nottake the job.B. Actions and statements of N. P. Watson subsequent to hisresignation as affecting his credibilityIn its defense Respondents' witnesses denied any improper remarks, actions, ormotivations attributed to them by the General Counsel's and the Union's witnesses,and, in addition, made a strong attack on the credibility of N. P. Wilson by evidencepurporting to show that he had an admitted bias against J V. Braswell and was inthe pay of the Union, had admitted that the statement he had given the Governmentunder oath was false and offered to change it, or fail to appear as a witness, ifRespondents would purchase his silence by a contract of reemployment. In view ofthe extreme importance of N. P. Wilson in the scheme of things, this evidence willbe considered fist and apart from any internal evidence contradicting or corroborat-ingWilson appearing in the long record of events relating to the bargaining as such.1.Wilson's meetings and conversations with Lane Johnson and Gary BronsonIn his testimony Wilson had described offers of reemployment made by Respond-ents through Traffic Manager Lane Johnson in July and August 1963, after theGeneral Counsel had filed his motion to reopen this case based, in part, on Wilson'saffidavit.The "prelude" to employment, however, in Wilson's words, was that hesign a statement for Johnson that any "impression" he had given that Braswellwould not sign a contract was false. Johnson gave a much more elaborate andcolorful account of this incident in his testimony than Wilson had dryly recountedin his.Johnson testified that he telephoned Wilson and asked him to meet and talk.Wilson agreed and they met in the coffee shop of the Texas Hotel in Fort Worth onor about July 20, 1963.Wilson told Johnson that he had not been able to accept ajob, although he had an offer of employment in Memphis and decided against it.He said that the only person he was "mad" at was J. V Braswell, and no one elseJohnson mentioned the General Counsel's motion to reopen and Wilson said he hadheard of it. Johnson asked him if he had signed a statement against Braswell andWilson declined to say.Wilson asked for leads to prospective employers and John-son promised to supply them Johnson arranged a ride to California with Wilsonafter Wilson had indicated that he was going thereJohnson agreed with Wilson that nothing eventful happened on their trip toEl Paso and that there was no discussion of this case, but added that the two wentto dinner in Juarez after reaching El Paso and had breakfast together the nextmorningAt that time Johnson gave Wilson some telephone contacts for jobs inLos Angeles and gave his own telephone number and home addressJohnson continued in his testimony as follows:On the night of July 30, Wilsontelephoned him from Los Angeles.Wilson said he had a "proposition" to make toJohnson and there was no need to "beat about the bush about it."His propositionwas that he would go back to work for Braswell if he got a 5-year contract and$700 a month.He was willing to work either in Fort Worth or Dallas, in operationsor sales, or in Los Angeles as terminal manager. Johnson said he was not authorizedto make such an offer but would check with Braswell and let Wilson know. Duringthe conversationWilson said that he would withdraw the statement he had giventhe Board, adding that he would not make a statement that he could not "wiggle"out of.He had, he said, left three or four words out of his statement in case hewanted to change it at a later date.Moreover, he said that if he could not extricatehimself from the statement he would "hide out" from a subpena. Johnson toldWilson to call him back the next night, collect.Wilson telephoned Johnson the next night and told him that he had a tentativeunderstanding with Western Carloading for a iobHe then asked Johnson about hisearlier proposition and was told that Braswell did not give contracts to any of hissupervisory employees, including Johnson and other top officials.Wilson said hewas leaving Los Angeles in the morning and Johnson asked him to stop in El Pasoand talk.On the morning of August 2, 1963, Johnson received a telephone call from Wilsontomeet in a motel coffee shop in El Paso. Johnson agreed and telephoned hisassistant,Gary Bronson, to meet with them because he wanted a witness.Littlehappened at coffee except table talk, and Johnson excused himself to return to hisoffice to organize the day's work, leaving Bronson, however, with Wilson. BRASWELL MOTOR FREIGHT LINES, INC.,ETC.121Around 11 a.m. Bronson telephoned Johnson to tell him that he and Wilson wereadjoining to the private club part of the motel and to meet them for lunch, whichJohnson didThen the conversation about the instant case started and continueduntil about 1 30 a.m. the following day.Johnson admitted that he mentioned the Board proceeding first.Wilson wastelling Bronson why he was angry with Braswell and repeated his proposition abouta 5-year contract at $700 a month which he would write, when Johnson brought upthe General Counsel's motion. Johnson asked Wilson if he had read it, and Wilsonreplied that he had seen it, but not read it thoroughly. Johnson accused Wilson ofknowing that the allegations in the motion were untrue but Wilson was noncommittal.The men talked all afternoonJohnson said that the allegations in the motion toreopen were fresh in his mind at the time and that he tried to draw Wilson out onmany of them.He asked Wilson, for example, if Wilson knew of any plan to getrid of the Union and said Wilson said he did not. On other points in the motionWilson was evasive or would make comments indicating unawareness of companyimpropriety.When Johnson asked him if he knew of any conspiracy on the partof the negotiators or Braswell not to bargain in good faith, Wilson avoided a directanswer.Johnson asked Wilson if he would make a written statement and Wilson againavoided a commitment. Johnson went to the telephone and dictated a short state-ment to his secretary after telling Wilson that he planned to do soAt 5.30 p m.they left the club and went to Johnson's office where Wilson read the statementbut refused to sign it. Johnson told Wilson that the statement was "exactly the samething that ... (you) told us," but Wilson said, "I know that, but I'm not going tosign it."Johnson told Wilson that if the statement was not correct to dictate onethat was.Wilson said he was not going to sign anything.While at Johnson's office Johnson gave Wilson a copy of the motion to reopento read.Wilson read the first "three or four" pages and made comments, such as,"This is not right" or ". . . the company had a perfect right to do this...."Johnson again asked Wilson why he refused to sign a statement for him althoughhe had stated that he had given a false impression to the Board, and Wilson said thathe feared trouble with the Board. Johnson handed Wilson a copy of a Board Deci-sion, which he had just read, and pointed out that the witness in the case had giventwo or three statements to the Board.He told Wilson it would not be the first timeithappened.Wilson pushed the case aside and said he was not talking about theNational Labor Relations Board but about a "criminal perjury charge." Johnsonthen told Wilson that he had better check with a lawyer about that, and suggestedeither the Board, two of Respondents' attorneys of record, or Wilson's own lawyer.Johnson, Bronson, and Wilson then went back to their motel and later to dinnerin Juarez where they spent the evening, returning to El Paso early the next morning.Johnson stated that Wilson during the evening, said "essentially the same thing ashe had said.earlier that day."Wilson's anger over rumor's about a womanwere specifically mentioned during the e-, ening session.Wilson telephoned Johnson about 8 o'clock the next morning and told him hewas ready to leave for Fort Worth.He asked Johnson if Johnson could offer himthe terminal manager job in Los Angeles without a 5-year contract, and Johnsontold him he could not.Gary Bronson, who accompanied Johnson in his meetings with Wilson as justdescribed, is Respondents' assistant traffic manager under Johnson.He had workedfor Respondents from 1955, but had taken a job with another company in April1963, which lasted only a few months.On the Friday morning, August 2, that hemet with Wilson and Johnson, he was due to return to work with Respondents onthe following Monday.He had a busy weekend intervening, however.After Johnson returned to his office for a while, as set forth in his testimony,Bronson and Wilson talked in Wilson's room at the motelAccording to Bronson,Wilson there stated that he wanted to go back to work with Braswell and it madeno difference where it was as long as he was given a 5-year contract.Bronson also testified, in corroboration of Johnson, that at lunch Wilson said hewas "mad" at Braswell and had given a statement to the Board that had left a "falseimpression."Be gave the statement because he was angry and wanted to "get backat" Braswell.Bronson said Wilson gave his reasons for his anger at Braswell asbeing Braswell's spreading of rumors about Wilson's private life, and the appoint-ment of George Logan to a job which Wilson thought he should have.Wilson saidhe knew moie about the freight business than Braswell or Logan or anyone else.In addition,Wilson stated that he had had differences with Braswell over opera-tional matters and had heard that someone was being trained to replace him. Thesefactors added to his anger. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDBronson recalled that when Johnson told Wilson he was going to the telephoneto dictate a statement which Wilson could sign later, Wilson "just grinned andshrugged his shoulders " Before the men left for the terminal at 5.30 p.m., Wilsonrepeated that he wanted to return to work for Braswell, but that he wanted a 5-yearcontract.During the afternoon, Wilson also said that he had given a statement tothe Board but that it could be withdrawn at any time.He said, moreover, he hadleft four words out of his statement which implanted a false impression, but thatthey knew him well enough to know that he did not build traps for himself.Hesaid he could get out of this trap because he had a friend at the Board.At the Company office Wilson refused to sign the statement which Johnson hadhad prepared.Bronson testified that Johnson told Wilson that the statement wastruthful and was what Wilson had told them that afternoon.Wilson replied, "Thatmay be," but refused to sign. Johnson said he would prepare another statement andpicked up a voice recording machine microphone and handed it to Wilson saying,"Go ahead.Dictate your own statement."Wilson demurred, stating that he didnot know how to work the instrument.Bronson said Wilson was given General Counsel's motion to reopen to read.Wil-son read a few pages and made comments like, "That's wrong" or "the Company hada perfect right to do this."Bronson was not able to specify what particular part ofthe document Wilson's comments applied toBronson also recalled that Wilson told Johnson that he would not sign the state-ment, not because he was worried about giving a contradictory statement to theBoard, but was concerned about a criminal action. Johnson suggested seeing alawyer, including in his list the Company's counsel.Bronson said that the mendid not discuss the case very much at dinner that night.He did add that Wilsonstated he had been offered employment by another employer in California, but thathe would rather go back to work for Braswell.He also remembered that, in refer-ence to Wilson's desire to return to work, Johnson said, "I couldn't offer you employ-ment for Braswell; you'd have to make your own It looks to me like the first thingyou've got to do is clean up the false impression you left with the Labor BoardBusiness is based on trust "2.Wilson's meeting with Respondents attorneys,Allen Schoolfield and Hugh SmithOn August 6, 1963, the day the Board by telegraphic order reopened this case fora new hearing, Wilson appeared at Attorney Schoolfield's office in DallasSchool-field is attorney of record in this case, and also represented Respondents at the firsthearingHe has an associate in his office, Attorney Hugh SmithSchoolfield andSmith testified about Wilson's visit at length.Business still being based on trust,they talked with Wilson togetherSchoolfield testified that Wilson walked into his office, without other prior com-munication from him, and stated, "I'm ready to make peace with Braswell if he'sready to make peace with me."Wilson asked Schoolfield to telephone Braswell.Schoolfield said he did not know what Wilson was talking about, and the two beganto talk.Wilson told Schoolfield that he had a job in California but that he wouldreturn to work for Braswell if he got an "ironclad contract"After some additionalconversation,Wilson posed a hypothetical question to Schoolfield as a "friend "Heasked what the legal effects of giving contradictory statements to the Governmentwere and whether the Government would make him testify. Schoolfield summonedhis associate, Smith, to the meetingThe problem was repeated in Smith's presence.and Smith told Wilson that, in his opinion, the Board would put Wilson on the standand introduce the statement.Wilson said that he had given a statement to theBoard but had left out some words to protect himself.Schoolfield had a luncheon appointment and left Wilson with SmithBefore heleft, Schoolfield gave Wilson a copy of General Counsel's motion to reopen this caseand asked Wilson to read it because Schoolfield wanted to talk with him about itwhen he returned.When Schoolfield returned to his office after lunch Wilson and Smith were sittingin his office.He handed Wilson his copy of the motion to remand and asked Wilsonifhe had read it throughSchoolfield then proceeded to go over the motion withWilson "word, by word."Schoolfield testified that Wilson made certain comments and admissions to him ashe read the motion, paragraph by paragraph. Examples are: "Fight the Union" inparagraph two, Wilson said, meant making everyone live up to the labor contractRegarding a quota of warning letters mentioned in paragraph three, Wilson said heknew nothing about quotas, but that all managers were told to give warning letters. BRASWELL MOTOR FREIGHT LINES, INC., ETC.123Regarding paragraph four and grievance handling,Wilson said that he andRespondents' attorney would settle grievances which had meritWith respect toparagraph five of the motion, however, about Braswell making plans not to sign acontract and force a strike so that union employees could be replaced, Wilsonlaughed and said he would have to "check his statement "Wilson refused to respond to Schoolfield's assertion that the allegation in para-graph five about filing representation petitions in bad faith was a lie, but madecertain remarks indicating a lack of merit in other assertions in that paragraph of themotion, such as, Respondents' strike plans and tariff filings.Wilson flatly stated that the allegation in paragraph six of the motion aboutelimination or premium pay in order to force a strike was not true.When Schoolfieldread paragraph nine, however, about Braswell stating that he was not going to signa contract with the Union, and asked Wilson if he had told the Board that, Wilsonavoided the inquiry and again said he would have to check his statement.In regard to the allegation in the second paragraph of paragraph 12 of the motionabout the Company's treatment of the Union's proposals, Wilson avoided an answer,but he bluntly admitted, when asked by Schoolfield, that he did not tell the Boardthat he had specific instructions from Braswell not to negotiate a contract.Wilson also admitted, according to Schoolfield, that the Company's proposedgrievance procedure was not designed with the expectation that the Union wouldrefuse it, and that concessions by Braswell were not for the express purpose ofavoiding a refusal-to-bargain charge before the Board, as asserted in the last para-graph of paragraph 12 of the motion.Schoolfield said that Wilson had told him during the day that his statement was"incomplete and misleading."BeforeWilson left the office, therefore, he toldWilson that it was his duty to correct the statement before the Board, but that theycould give no advice about not testifying or avoiding a subpena.Hugh Smith generally confirmed Schoolfield'st ount of Wilson's visit.He wascalled to Schoolfield's office and there was a discussion of perjury on a hypotheticalbasisFinally,Wilson admitted that he had given a statement to the Board. School-field then questioned him about the circumstances under which he had given it, andduring this interrogationWilson said that he did not receive a "dime" for histestimony but did get certain "assurances" from the UnionSchoolfield asked himwhat kind of a statement he had given and Wilson said he would have to look at it,but he had given it in such a way that it could be easily changed because he had icft"three little words" out of itSmith also stated that Wilson wanted Schoolfield totelephone Braswell by 3 p.m., because he had to notify another employer inCalifornia by that time about his plans.He said, however, that he wanted to goback with Braswell if Braswell would give him a contractSmith testified that after lunch he sat in Schoolfield's office so close to Wilsonthat he could look over his arm as Wilson read the motion to remand. Smith sub-stantially corroborated Schoolfield's version ofWilson's attitude and remarks asSchoolfield went over the motion. Smith, unlike Schoolfield however, said thatWilson said in reference to paragraph six about premium pay that he would have toread his statement.He did not say that Wilson said the allegation was false, asSchoolfield recalled.Smith also recalled that Wilson told him that he was "mad" at Braswell when heleft the Company, but had a chance to think about it since and wished he were outof the "whole mess."He also added that Wilson, during the afternoon session, triedto get off the subject of the motion to remand and his statement, and stated at onepoint that it was near 3 p m and Schoolfield ought to telephone Braswell to findout if Wilson was going back to work.No call to Braswell was made until Wilsonleft the office.At this point in our chronology the Board had just issued an order remanding theproceeding to the Regional Director, and Wilson had, coincidentally, just had hismeeting with Schoolfield and Smith.On August 12, 1963, the Regional Directorissued an amended complaint and set the case down for hearing for October 1,1963.On August 26, however, Wilson had a conversation with an old friend whichisurged by Respondent as another example of Wilson's asserted unreliability.3.Wilson and Robert Daring conversationsRobert Daring, former terminal manager at Fort Worth, testified that Wilson tele-phoned him to meet for coffee on August 26 and they didHe had known Wilsonfor over 30 years and had hired him twice in the past.He said Wilson told himthat he had been to Los Angeles, with Lane Johnson for company as far as El Paso,and that he had made a second trip to Los Angeles to see one Hackler, a unionattorney.Wilson, according to Daring, asserted that he was going to try to help 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Teamsters in a lawsuit filed by Braswell against it in California.Daring inquiredhow this could be done and Wilson told him that they had to prove that Braswellhad committed unfair labor practices on the Braswell system in Texas, Louisiana,and Oklahoma.Daring commented that he did not see how this could be shownbecause Braswell had been cleared of these charges.Wilson replied, "Yes,but we'regoing to get the case reopened.We're bringing in some new evidence and I'mgoing to try to help them crucify him."Daring reproached Wilson for his attitude,stating that Braswell had been goodto him in the past,but Wilson retorted that he was trying to"feather his nest" andwanted to"get even" with Braswell.Wilson told Daring that he was not"very smart"and he ought to come in withWilson and". . .testify to what I tell you to and you can get a better paying jobany time you want it."Daring said he thought Wilson was making a mistake andthat he could not testify to a "bunch of lies,"butWilson responded that, "It's notexactly lying, its just shading the truth here or there."Daring said he would not dosuch a thing and Wilson told him that he would, because he wanted to get evenwith Braswell.Daring also related a conversation with Wilson shortly after Wilson resigned fromthe Company.Wilson entered a restaurant where Daring and employee Pruitt werehaving coffee and joined them.Wilson referred to the gossip about a femaleemployee and was "bitter" about it.Daring asked him why,if the stories were lies,he did not sue Braswell for spreading them and Wilson replied, "Well,I'lldo some-thing better than that."Melvin Pruitt, Fort Worth terminal manager at the time of the hearing but asalesman in May 1963, testified that he heard the conversation between Daring andWilson as just set forth.He said Wilson made remarks indicating displeasure withBraswell and also commented tllLat he had "... something better than that" whenDaring suggested that he sue Bras ell.4.Wilson and William NystromAs also indicating bias by Wilson against Braswell,William Nystrom,a companyauditor, testified that he audited Wilson's terminal, as was customary when someoneisfired or resigns, and had a conversation with Wilson at the time.Wilson askedhim if he had brought his vacation check but Nystrom had not.Wilson, accordingto Nystrom,said that Braswell was up to his old tricks and that he would "... getthat old son of a bitch yet."5.Conversations with James BunchJames A. Bunch was line driver superintendent for Braswell Freight Lines in 1963until he left the Company in September.He is the Bunch who interviewed the formerShayler drivers when Braswell took over the operation.He knew Wilson and testi-fied to conversations with him offered to show Wilson's bias and interest in the case.Bunch'sbrother, R.B. Bunch, is a Teamsters International representative. JamesBunch testified that he received a telegram from his brother in late May 1963 askingBunch to meet him at the Shreveport Airport to discuss something important. JamesBunch met his brother and the men talked. R. B. Bunch told James that he under-stood that James was going to be fired and that Wells, the Union's lawyer, had calledR. B. Bunch,informed him that they were trying to reopen this case, that they hadtwo witnesses,and if they could secure James Bunch's testimony it would justify thereopening of the case.R. B. Bunch suggested to his brother that if he were goingto be discharged this was a good opportunity to get back in the good graces of theUnion.The men talked for 30 or 40 minutes and parted.Bunch testified further that,around the first part of June, he "walked" into arestaurant in Dallas and observed Wilson and a clerk in the Dallas terminal eatingdinner.He joined the men and Wilson expressed surprise that Bunch had not beendischarged.Bunch said that was news to him. The clerk left, and Wilson andBunch were together for an hour and a half or more.Bunch showed Wilson thetelegram he had received from his brother and Wilson observed that". .itwasimportant,wasn't it."Bunch commented that he did not understand what wasgoing on.Wilson explained that he had been informed by a Board agent that thecase was to be reopened because the man who had ". . . handed down the decisionin the last hearing had decided he'd made a mistake...."Bunch said Wilson was "down on the company" and said Braswell was "going tolose this time "He warned Bunch that he too stood to lose and had ". . . better tryto feather[his] nest" while he couldWilson commented on the number of witnesseswho had made statements to support the reopening,and indicated that high Braswell BRASWELL MOTOR FREIGHT LINES, INC., ETC.125officialswere involved.He said the only witness Braswell would have would beSchoolfield, and that all he could do would be to repeat ". . . what he had alreadytold."Wilson urged Bunch to "... think this thing over and not take too long tomake up [his] mind ..." because soon "they" would have "enough witnesses" anditwould be "too late" for Bunch.Bunch telephoned Wilson in about a week and Wilson told him to meet him at arestaurant.The men met and talked for awhile and Wilson said he had an appoint-ment but would Bunch like to join him, which he did.Wilson drove his car andwhile driving told Bunch that he was going to see Ralph Dixon, International repre-sentative for the International Union and secretary-treasurer of the Policy Com-mittee of the Southern Conference of Teamsters.On the way to Dixon's office the men talked about the Union.Wilson askedBunch how much he trusted the Union and how he would react if the Union madehim an offer. Bunch said he would not rely on a mere promise. Bunch said thatWilson stated the Union had ". . . guaranteed him a job of [sic] $20,000 for twoyears.... "Wilson explained that, if he became employed but was later laid off,the Union would pay him at the rate of $10,000 a year for a maximum of 2 years.Bunch also recalled that Wilson indicated that he was unhappy with the Unionbecause he did not get the job he was promised.Wilson said, according to Bunch,that the Union thought it "had" him but it did not, because there were "four words"left out of his statement which would have ". . . carried it one way or the other......In Dixon's office, Bunch was introduced, and Wilson and Dixon engaged in a lowconversation.Bunch said he heard Wilson say that ". . . something gonna have tohappen, I've already started digging."Dixon said that he might have to put Wilsonon the payroll and start him organizing.Dixon asked Bunch if he would like totalk with him or with Bunch's brother, R. B. Bunch, and Bunch said that he wouldprefer to talk with his brother.Dixon telephoned R. B. Bunch and put James Bunchon the telephone.The brothers made an appointment to meet at the Dallas airportthe following Saturday.Bunch met his brother at the airport as arrangedHe said his brother talked aboutthe reopening of this hearing and asked Bunch why he did not get out of Braswellwhile he could. James Bunch said he had no money or job and asked what he couldget out of it.Asked what he wanted, he dodged and asked what he could get. Hisbrother said "I don't know, boy, whether you can get anything, we're not buyingthose statements."R. B. Bunch said that some money had been appropriated, how-ever, and went to make a telephone call.When R. B. Bunch returned he told hisbrother that ". . . money will be no problem if ... you've got the information weneed."He asked James if "... eight or ten thousand dollars [would] do it," butJames said it would not.6.Wilson's account or explanation of his statementsand actions after his resignationWilson was called in rebuttal and questioned about the testimony of Respondents'witnesses concerning his activities subsequent to his resignation.About Bunch, he said there was no conversation about any testimony to be givenin this case in their first meeting around June 1.On or about June 12, however,Bunch came into a restaurant and told Wilson he would like to talk with him.Present for a few minutes was a Mr. Barker who Wilson said told Bunch and himthat he had signed a statement for the Board in relation to the Braswell case, and saidhe knew that Wilson had too.Wilson brushed the remark off, he saidBarker left,and Bunch showed Wilson the telegram from his brother. Bunch then told Wilsonthat he was on the verge of being fired and wanted to talk to someone with theUnion about the things he knew about Braswell.Wilson suggested Ralph Dixonand volunteered to take Bunch to Dixon's office, which he did. In Dixon's officeBunch told Dixon that he wanted to talk about the Braswell matter but first hewould like to speak with his brother.Dixon reached R. B. Bunch in Miami andBunch talked to him privately while Dixon and Wilson stepped out.Union Repre-sentative Bunch flew to Dallas and a meeting was arranged for James Bunch andR. B. Bunch with Attorney Wells in his office on Sunday.Bunch told Wilson after they had left Dixon's office that he would need help fromthe Union because he would be out of work.Wilson denied that he told Bunchthat he ought to feather his nest; that he ought to join up with Wilson's "side" toget some money or something of value out of it; that he should act quickly or itwould be too late; that he said he was "sore" at Braswell; and that the hearingwould be reopened. 126DECISION'S OF NATIONAL LABOR RELATIONS BOARDHe specifically denied telling Bunch that the Union had guaranteed him a job for2 years or $20,000 in lieu thereof.Neither did he tell Bunch that he had giventhe Board a statement.Bunch telephoned Wilson a week later and asked to see him again. They met andBunch told Wilson that he had been to Wells' office as arranged and told him aboutcertain things he could testify to.He said Wells asked him to put the informationin a statement foim and he said he would for $10,000.Wells told him that theUnion was not buying information or testimony. Bunch told Wells that it was thator nothingAt this point Wilson said he could have told Bunch that he would getno money, and Bunch asked him what kind of assurances Wilson was getting fromthe UnionWilson told him that the Union had informed him that they would helphim get a job as long as he needed it and he agreed that he would need assistancefor 2 years because it would probably take that long to get reestablished in theindustry.Bunch telephoned Wilson a few times after that. In one conversation he toldWilson that he was leaving Braswell and that Lane Johnson wanted to talk to Wilson.Wilson said he had also been informed by others that Johnson was looking for him.He said he told Schoolfield at one time that he had heard that Schoolfield wantedto see him but Schoolfield said it was Johnson who did and that he could get himdown from Oklahoma City quickly to speak to Wilson.Wilson told him he didnot think they had anything to talk about.Wilson did meet Johnson, however, in the coffee shop of the Texas Hotel onJuly 18, as set forth in his and Johnson's earlier testimony.He denied saying thathe was niad at Braswell, and stated the conversation about a girl was in a lightvein.He said Johnson told him he had heard that Wilson had made a statementto the Board but would not ask him about it.Wilson said that was fine because heprobably would not answer anyway.He denied he told Johnson that he had metRobert Daring who had made a statement which offended him. This was in referenceto what had caused him to make a statement against Braswell.About the El Paso visit on August 2, 1963, he denied that he at any time offeredtowithdraw the statement he had made to the Board and said he did not eventell them that he had made a statementHe denied that he said he had left wordsout of a statement or could otherwise "wiggle" out of it.He denied that he saidthe statement was false.He said the girl was never mentioned.In regard to Robert Daring's testimony, he said he recalled a number of con-versations with him after his resignationIn the first conversation, shortly after heresigned,Daring started the discussion about the gossip connectingWilson to awoman.According to Wilson, Daring told him that Braswell was responsible forthe rumors and that Wilson ought to sue him. Daring offered to supply Wilson withan affidavit and asked for a share of the damages.Wilson told him he was "nuts"and dropped the subject.At that moment Pruitt walked in, and nothing significantwas said after that, Wilson said.Wilson denied that he said he had something betterin mind than suing Braswell.21Wilson recalled the second conversation with Daring in a restaurant in late August1963, but denied telling Daring that his trip to Los Angeles had anything to do withhelping the Teamsters in Braswell's lawsuit against them.He said he did not askDaring to "throw in with" him and testify to lies or "shade the truth."He statedthat the testimony to be given at the instant hearing was not even discussed, becausehe avoided the matter since it was a "touchy" subject and he would not have dis-cussed it if it had been brought up.AfterWilson had first testified on direct as General Counsel's witness, he hadbeen cross-examined by Respondents' counsel about his visit to Schoolfield's officeafter his return from El Paso where he had seen Johnson.He said he went to seeSchoolfield because Johnson suggested he see a company lawyer who would advisehim that there was no legal danger in changing his affidavit. Johnson had also saidduring their meetings in El Paso that he wished that Braswell and Wilson couldsitdown together and resolve their differences so that Wilson could come back towork for Braswell.Because of these suggestions,Wilson visited Schoolfield inDallas.He stated in this earlier examination that he asked Schoolfield where Bras-well was and was told that he was in Oklahoma City.He denied that he said hewanted to make peace with Braswell if Braswell was ready to do the sameHe said,however, that he told Schoolfield that, although he did not think he and Braswellcould resolve their differences, as Lane Johnson had suggested, he was willing to"sit down over a cup of coffee with Mr. Braswell."He then asked Schoolfield au Wilson also denied that he was annoyed when his vacation check was not deliveredand that he told Nystrom, the auditor, that he would "get" Braswell. BRASWELL MOTOR FREIGHT LINES, INC., ETC.127question as a "friend."The question was whether Schoolfield would advise a personto sign an affidavit stating that a prior affidavit was false. Schoolfield called Smith inand the question was posed to him. Smith studied the question for awhile, but, inthemeantime, Schoolfield toldWilson that he would not advise such a course ofaction.Wilson told Schoolfield that Johnson had asked him to do just that.Atthat time a discussion arose about how a "modified statement" could be made by thewitness,with all participating in the discussion.Wilson denied, however, that hetold either attorney that his prior statement to the Board was "incomplete and mis-leading."He said that Attorney Smith made a comment that an explanation or a"completion" of a statement could give it a different meaning and that he agreed.He admitted that Schoolfield told him it was his duty to correct his statement if itwere "incomplete and misleading."In the earlier cross-examination by Schoolfield, Wilson recalled that he had lunchwith Smith and returned to Schoolfield's office for a "few minutes."He first saidhe did not recall what they talked about when they returned to the office after lunchbut admitted that the General Counsel's motion to reopen the record was discussedand that Schoolfield had handed him a copy of itOn the other hand, he said hedid not recall going over the motion with Schoolfield "word for word."He agreedthat Schoolfield had asked him about "fighting the union," insisting that it couldhave meant stopping what Braswell considered bad practices, but said he "laugh-ingly" replied that such was "one way of looking at it." In sum, Wilson's testimonyabout the motion to reopen is that Schoolfield did not go over it in detail, as School-field and Smith testified, and that he made no damaging admissions about any partof it.When Wilson was called in rebuttal, he was referred to the School field-Smith-Wilson meeting of August 6, 1963, and again denied that the motion had been goneover word for word.He denied that he had even told the two attorneys that he hadsigned an affidavit for the Board, or that he had left out some words, or said any-thing to that effect.He also said that he did not ask Schoolfield to telephone Bras-well before 3 p m. to find out if he could return to work.He was asked if hehad reread his earlier testimony under cross-examination on this subject and if hewished to add anything, but he replied that he knew of nothing he wished to change.He specifically testified, however, that he did not say that much of what was con-tained in General Counsel's motion was "wrong" or incorrect, or that he had noinstructions not to negotiate a contract.He also denied that he had told theattorneys that he was "mad" at Braswell when he gave a statement.As a witness in rebuttal Wilson also testified about a meeting with Lane Johnsonand Ward Bailey, another of Respondents' counsel of record, on the night before thishearing reopened.Wilson was not asked about this subject when he testified ondirect examination or under cross-examination earlier, but the matter had been some-what developed in General Counsel's cross-examination of Lane Johnson. In rebut-tal,Wilson testified that on the evening before the hearing opened he got a telephonecall at work from Johnson and Bailey. Later, about 10 p.m., as he was ready toclose the business he managed, Johnson and Bailey arrived and invited him to havea drink.The three went to a bar and spoke for some time.Wilson said thatJohnson asked him "to help [them] out" when he was on the stand because it meanta great deal to Johnson personally.Wilson said he knew it did and Johnson saidthatWilson was able to do it because there were "four little words" which were thekey to the whole case that Wilson could add to his testimonyWilson denied thathe knew what the words were, and Johnson told him that Braswell would not signa contract "that would break him." Bailey and Johnson then discussed the best"time and place" for Wilson to "mess up" his testimony. Bailey thought he shoulddo it on direct examination and Johnson was insistent that it be done under cross-examination.Wilson said the two had quite an argument, but he merely sat, drankhis beer, and listened.Wilson and Johnson returned to a hotel coffee shop after Bailey left.AccordingtoWilson, it was now around 1 a.m. In the conversation at the coffee shop Johnson"again went over the thing" and assured Wilson that he could go back to workfor Braswell, whenever he wanted, at the Los Angeles terminal.He told Wilsonto think it over and "sleep on it "Johnson's version of his and Bailey's visit with Wilson is found in Johnson'scross-examination.When he appeared that night he asked Wilson to join them fora drink and Wilson accepted.At the bar, Johnson asked Wilson if he were to be awitness andWilson told him he was. Johnson told Wilson that he knew that..Mr. Braswell would have signed that contract if they had given him one thathe could have lived with and made money."Wilson avoided a direct answer, andBailey accused him of being "sanctimonious," but Wilson was again noncommittal. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson said that, as they left for the coffee shop, Wilson, who had a legal-sizeddocument in his possession, said he had to study his testimony.Johnson denied that he asked Wilson to "take it easy" on the witness stand butsaid he asked Wilson to make a "careful search of his heart "He said that he didnot offer Wilson a job that night but that Wilson mentioned that he never reallyexpected to get a 5-year contract.Johnson admitted he asked Wilson if he remembered "four words" but said thosewere the words that Wilson told him in El Paso he had left out of his statement.Hedescribed them as "magic words," but said that Wilson never told him what theywere.Johnson admitted that he might have mentioned the words "that may breakme" to Wilson. Johnson also conceded that there was some conversation aboutWilson changing his statement and that he may have "made the remark" that itcould be done on cross-examination or on direct examination as Wilson preferred.C. Evaluation of Wilson'scredibilityin the lightof the testimonyabout his actions after his resignationI find that Wilson did not give a complete and wholly truthful account of all ofhis statements and actions contained in his meetings and conversations with variousof Respondents'agents and employees as described above, and that, as a conse-quence, his testimony on the merits of the case,which will be analyzed later, mustbe viewed with a great deal of suspicion and skepticism.I come to this conclusionfor the following reasonsIn the first place, I do not believe Wilson's version of his two meetings with RobertDaring, and find that Daring was the more credible witness. Soon after Wilson'sresignation he exhibited a bias toward Braswell in his conversation with Daringand indicated that he was going to do something more than sue Braswell for slander.Employee Pruitt heard part of the conversation and corroborated Daring In Wilson'ssecond conversation with Daring,on of aboutAugust 26,1963, after this reopenedcase had been scheduled for hearing,he told Daring that he was helping the Unionand by so doing was getting even with Braswell.Wilson also asked Daring to joinWilson in testifying and to "shade the truth."Wilson denied these conversations,as set forth in detail above.He testified that he avoided discussing this reopenedcase because he knew he was to be a witness and it was a "touchy"subjectHe didnot hesitate,however, on the very night before this hearing began, to visit with anofficial of the Company and the Company'sattorney for hours and listen to themdiscuss how he could alter his testimony the next day.Wilson knew Daring forover 30 years,and I cannot believe he was as sensitive about discussing his role inthe case with Daring as he said he was.I also credit William Nystrom,the Company'sauditor,who checked Wilson'sterminal after his resignation,as againstWilson, and find that Wilson displayedextreme displeasure when his vacationcheckwas missing and said that he would"get" Braswell.Wilson's account did not ring true and, moreover,Wilson's asserteddisplay of animus is not only corroboratedby Daringand others, but fits other facts.Itmay be that Wilson was an innocent victim of malicious rumor about a pregnantemployee, but there is no question that the situation was a factor which precipitatedhis resignation and that he was bitter at the time.Wilson substantially admitted asmuch. I also think it natural that he attributed some of his troubles in this respectto Braswell who wanted a compromising situation resolved.Wilson's statementthat his resignation had to do with"operational differences"was never amplified byhim, and I credit the testimony of Respondents'witnesses thatWilson was "sore"and "mad" at Braswell for reasons which were not merely "operational."22Includedwere pique over failure of promotion,belief that he was better able to do a jobthan others, and extreme irritation over Braswell's real or fancied role in dissemina-tion of gossip.In addition,Wilson had many years with Braswell,and, by hisown admissions,disliked and "fought"theUnion;yet within about 2 weeks of hisresignation he was in the camp of his"enemy" and had given a comprehensivestatement against BraswellItmust have taken strong motivation to effect such aturn around.Respondents argue that Wilson's other conduct, such as his meetings with Johnsonand Bronson in El Paso, his visit to Schoolfield'soffice,where he spoke to bothSchoolfield and Smith, and his "eve of hearing"chat with Johnson and Bailey, showa man with testimony for sale who found no buyer, and whose testimony,therefore,22Lane Johnson, Gary Bronson, Allen Schoolfield, and Hugh Smith also testified aboutremarks made by Wilson indicating a breach with Braswell. BRASWELL MOTOR FREIGHT LINES, INC., ETC.129isworth absolutely nothing. I think Respondents overstate the effect of Wilson'smeetings with them, even if their own version is accepted, and play down their ownroles in the scene. It cannot be overlooked that where someone is selling, someoneisusually buying, and I am convinced that all sides, Wilson, as well as the companyofficials and their lawyers, weie and are embarrassed about discussing testimonyand jobs prior to a scheduled appearance of a key witness in a Government hearing,and have, therefore, tended to exaggerate or minimize their parts, as the case maybe, in their own self-interest.Bluntly, I credit none of them completely, andalthough I think Respondents' pursuit of Wilson from the time it learned or deducedthat he was to be the main witness up to the very evening of the hearing was dis-graceful,Wilson's coy participation in the chase was equally deplorable and com-promising.By his conduct he further injured his credibility, but, as I have said,the hare and hounds game reflects on all and I have taken it into consideration inmy credibility findings, as follows:Starting at the last meeting of the protagonists, the 3-hour session in a bar onthe night before the hearing opened, I am convinced by the occurrence in all itsimpropriety, ignorance, stupidity, and recklessness that Respondents were offeringWilson a job on condition he change his testimony, and that Wilson was at leastexploring the possibilities of a deal, but was unable to consummate it.The incidentdamages Johnson's credibility as well as Wilson's and indirectly affects J. V. Bras-well's.Braswell's testimony has not yet been set out, but in it he stated that afterWilson left Schoolfield's office on August 6, 1963, Schoolfield telephoned Braswelland told him that Wilson wanted a 5-year contract. Braswell said he told School-field that he would not "buy Wilson a cup of coffee" to keep him "off the stand"in this hearing.Yet, the night before the hearing, Johnson, Braswell's close asso-ciate, and Bailey, an attorney who normally handles his Interstate Commerce Com-mission legal work, are found entertaining Wilson with more than coffee. It is afair inference that Braswell knew what was going on and was responsible for theoffer of a job to Wilson. I credit Wilson in his testimony that Johnson offered himthe Los Angeles terminal manager's job that night, asked Wilson to "go easy" inhis testimony the next day, suggested that Wilson could add three or four wordsto his testimony in order to change its meaning, and could do it either on direct orcross-examination.I discreditWilson, however, where he implied that he did notknow what "three or four words" Johnson had in mind as additions to his testimony.I also find, as Johnson testified, that Wilson told Johnson that evening that he neverreally expected to get a 5-year contract from Braswell.After Wilson resigned, Respondents initiated the first contract with him, and it isclear to me that they did so because they knew that Wilson was a threat. JohnsontelephonedWilson in July and they met as described in Wilson's testimony. I findthat Johnson first broached the subject of reemployment and offered Wilson an unspec-ified job.The General Counsel's motion to reopen was mentioned but Wilson side-stepped a response. Johnson, who certainly was not dependent on Wilson for trans-portation, begged a ride to El Paso.BeforeWilson left for Los Angeles, Johnsonagain asked him to consider the matter of reemployment.Wilson went to LosAngeles and, for reasons of his own which very likely was his inability to obtain satis-factory employment, telephoned Johnson and offered to return to Braswell if offereda 5-year contractThis much Wilson admits, but I find, in addition, that there wasdiscussion in the telephone call about Wilson's statement and that Wilson indicatedthat he would withdraw or changethe statementhe had given the Board. AlthoughWilson testified that he did not tell Johnson that he had made a written statement andalso denied that he had admitted such to Schoolfield and Smith in his meetings withthem, I find that the inquiry and testimony about whether he flatly stated at a giventime that he had given the Government an affidavit, and was, therefore, the key wit-ness, is all superficial nonsense, because all experienced persons must have known thatWilson had to be the witness whose testimony would support the General Counsel'smotion.23Therefore,Wilson and Johnson were realistically connecting reemploy-ment with Wilson's testimony, at least in their own minds, and they understood eachother, no matter how diplomatic was their language. Johnson took Wilson's proposi-tion about a 5-year contract up with Braswell, as he told Wilson he would.Wilsongot a negative response to his offer when he telephoned Johnson the next evening, buthe was invited to visit El Paso again, which he did.All of this elaborate telephoningand meetingindicate, of couise, that the parties were discussing something muchmore important than just hiring a terminal manager.za Schoolfield,Johnson, and Braswell substantially admitted as much in their testimony.206-446-66-vol. 154-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson stopped in El Paso and spent a day and evening in Johnson's and Bronson'scompany.Again, this much attention is more than a mere hiring deserves, and I amsure that all were aware of it I find that Wilson's testimony was discussed duringthat visit, and I resolve the conflicts in the evidence as follows:I credit Bronson's testimony that Wilson told him early on the morning of August 2,1963, when they met in El Paso, that Wilson wanted to go back with Braswell atany location, provided he was given a 5-year contract.Wilson also told Bronson, soI find, that he was "mad" at Braswell when he had given his statement to the Boardand had left a "false impression" in the statement.Wilson also gave his reasons forbeing "mad" at Braswell. I find that a discussion of Wilson's statement and his pos-sible return to work continued during the day and that, although Wilson never actuallystated in so many words that his statement was false, he clearly conveyed to Johnsonand Bronson that the statement could be altered to convey a different meaning.WhenJohnson had a statement prepared for Wilson to sign, Wilson refused.He testifiedthat he did so because the statement was not true I discredit him and find that Wilsonmade an evasive comment to Johnson's charge that the statement was merely what hehad told the men during the dayI also find that Wilson was given a copy of General Counsel's motion to reopen thehearing by Johnson and that he did read part of it. I find that he made no statementflatly disputing the truth of any allegation in the motion but cleverly implied that themotion was unsupported by fact by such vague statements, as "the company had aright to do that "My view here is supported by Wilson's comments in Schoolfield'soffice where he made various equivocal comments about parts of the motion, buttook refuge in lapse of memory when interrogated about important allegations, suchas Braswell's alleged determination never to sign a contract It is my view that Wilsonwas cleverly negotiating with Johnson and was not prepared to characterize his state-ment as false in the absence of a firm agreement about employment.24I also find that Wilson told Johnson that he was not concerned about giving a con-tradictory statement to the Board, but was concerned about a criminal action forperjury.I find, moreover, that both sides avoided the words "false" or "lies" andtook refuge in the euphuistic phrase "false impression" in their discussions. JohnsontoldWilson "he would have to clean up the false impression [he] had left with theLabor Board" before he could be offered employment. This obviously meant signinga statement revoking, altering, or explaining Wilson's first statement, but Wilson hadno written agreement for employment, and perjury prosecution was a real threat.Hemade one more attempt to be reemployed by telephoning Johnson the next morning toask for the Los Angeles terminal manager job, but Johnson turned him down.Johnson had suggested that if Wilson was concerned about a criminal action result-ing from a change in affidavits he should see a lawyer. Johnson mentioned the namesof company counsel to Wilson, and a few days later Wilson appeared in Allen School-field's office.It is conceded that Wilson's statement, possibly perjury charges, andsubpena enforcement, were discussed, at least on a hypothetical basis,2° but abouteverything else is in dispute.My reconstruction of the meeting is, and I find, asfollowsIt fits with the other facts in the case that Wilson said he wanted to make peacewith Braswell when he appeared in Schoolfield's office and that he told Smith duringthe day that he was "mad" at Braswell when he gave a statement to the Board butwished he were out of the "whole mess " If Wilson's trip to El Paso and conversa-tionswith Johnson do not indicate an attempt by Wilson to rejoin Braswell andextricate himself from something else, then language and actions are meaningless. Ialso credit Schoolfield and Smith over Wilson generally, but with certain exceptionsto be noted. I find that they defensively tended to exaggerate some of Wilson's com-ments about his statement. I explain this on the ground that they were not playing anoble role in discussing, as Respondents' counsel, a "modified statement" with aGovernment witness, and sought to find more damaging admissions than Wilsonactually made about his prior statement. I also find that the meetings were not asdetailed nor as long as they described them.On the other hand, there is no questionifmy mind but that Schoolfield seized upon the opportunity, and, indeed, was pre-pared to question Wilson in detail about his statement 26 I find that there was sub-24But, by the same token of course, Johnson's task was to get something in writingfrom Wilson first.25Wilson denied in rebuttal that he had even told the two lawyers that he had signedan affidavit but he admitted that he went to see Schoolfield because Johnson had suggestedseeing him for advice about his affidavitHe admits to a discussion with Schoolfield asa "friend," on a hypothetical basis, however, about signing contradictory affidavits21 Schoolfield's indicated surprise at Wilson's arrival in the first part of his testimonywas feigned.He had been in touch with Johnson, and, in view of the importance of thesubject, I am sure, and so find, was made aware of the Wilson-Johnson conversations. BRASWELL MOTOR FREIGHT LINES, INC., ETC.131stantial amount of conversation and questioning of Wilson about the General Coun-sel'smotion, as testified to by Schoolfield and Smith, and that although Wilson, as hehad with Johnson, made comments indicating possible explanations of, or weaknessesin, the grounds asserted in the motion, never bluntly said that anything of realimportance he had told the Board was false, but stated, when crucial points werereached, that he would have to see his statement before he could answer. I find spe-cifically, in addition, that Wilson did not deny that premium pay was eliminated as adevice to cause a strike or state that he did not tell the Board that he had instructionsnot to negotiate an agreement. Smith did not corroborate Schoolfield here, and, inmy view, Wilson was avoiding direct answers at the time. I find, on the other hand,as testified by Smith and Schoolfield, that Wilson said his statement was misleadingand incomplete, and indicated that it could be changed easily by the addition of cer-tain words. I find, in addition, that during the meeting Wilson continued to showinterest in reemployment with Braswell and asked Schoolfield to telephone Braswellto find out if Wilson were going back to work. Such expressed interest in reemploy-ment in the context of detailed discussions about the motion to reopen, perjury, and"modified statements," coupled with evasive responses to Schoolfield's interrogationabout the motion, can indicate nothing else but an open mind on Wilson's part withrespect to the permanency of his recollection about important events and seriouslyimpairs Wilson's credibilityas a witness.I credit Wilson over James Bunch, however, in essential details.Bunch impressedme as an unreliable witness, and he was also at all times reporting his conversationswithWilson and others to Company officials and attorneys. In my opinion, Bunchwas a company agent assigned to cover Wilson and also union representatives to getevidence against them and particularly to find out if he would be offered a pricefor evidence.He admitted that he went to see Attorney Wells to see if he could geta "pay-off," and that Company officials knew it.He candidly admitted, however, thatWells told him that the Union was not buying testimony. I find that his testimony isa fabrication and that in all probability he did not try to involve Wells in his testimonybecause he learned Wells had a tape recording of their conversation 27D. Respondents' evidence on the meritsAlthough I have found in Wilson's activities, from the date of his resignation tothe hearing herein, certain factors which I have concluded raise serious doubts abouthis credibility and cause me to view his entire testimony with suspicion, Wilson isnot necessarily discredited totally if, for example, he is corroborated by other crediblewitnesses, by facts in the collective-bargaining history in the record, including theevidence in the prior case, or if, indeed, I should find Respondents' witnesses to bewholly unbelievable.Respondents' witnesses contradicted Wilson's testimony on themerits in all important respects.J.V. Braswell owns 99 89 percent of the stock of Braswell Motor Freight whichowns all of the stock of Braswell Freight Lines. J. V. Braswell is the final authorityon labor matters for both Companies and actively manages both 28Braswell testified that he was in Shreveport in the summer of 1957 and met withCloer and Hollenshead, former managers of D. C. Hall which he had just absorbed.He said there was a conversation about payoffs to State andunionofficialswithCloer and Hollenshead who indicated that the line could operate successfully only bycontinuing such practices.He said he told the men that he would not operate undersuch conditions, but he denied the Union was mentioned in any other way In sum,Braswell denied Cloer and Hollenshead's testimony about the Shreveport conversationand "fighting the union."Cloer and Hollenshead had visited El Paso in the fall ofthat year to see Braswell. Braswell also denied that he there told the men he did notintend to operate theline inthe future under a union contract or made any other27Although unrelated to Wilson's credibility directly, I also discredit the testimony ofRobert E. Jones, a Braswell Freight salesman, who testified that Don Capshaw, assistantbusiness representative of Teamster Local 886, arranged a meeting with him and offeredhim employment and $20,000 to testify against RespondentsJones also stated that, ina later meeting with Capshaw and Union Attorney Wells, Wells told him that the Unionwas not offering money or jobs for testimony but Implied that aid in securing employ-ment would be given Jones if he cooperatedI credit Wells' testimony that no promiseof employment or thing of value was offered JonesJones, like Bunch, went to his meet-ings with Capshaw and Wells with Company knowledge and approvalHe was delib-erately attempting to entrap the two into an offer of moneyHe impressed me as anemotional,imaginative,and unsuccessful amateur in the game he was playingCapshawcredibly denied the material portions of Jones' testimony.- 141 NLRB 1154, I.R., section III, B 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDantiunion remarks indicating an attitude toward future bargaining.29Braswelladmitted to a conversation with Hollenshead in 1960 but denied that he said he neverintended to operate under a union agreement again or that he intended to keepoperating if the Teamsters struck him because that was the only way to win.He saidhe told Hollenshead that he had withdrawn from the Operators Association and thathe might have told him that he was not going to sign the same contract the Companywas operating under at that time because he needed economic relief.Wilson had testified that Braswell criticized station managers in 1957 becausethey would not "fight the union," but Braswell denied this.He said all his criticismswere directed to operating errors and defects.Braswell denied that he told Wilson in 1957 that he had "inherited" the existinglabor agreement from D. C. Hall and there would be no more agreements when itexpired.Braswell said his only conversations about the contract were instructionsto his managers to live up to it and demand the same from the Union.He flatlydenied telling Wilson that he would not sign another contract with the Teamsters.Braswell testified that individual tariffs filed in 1960 with the commission were filedsolely for competitive reasons and had nothing to do with plans for a strike involvingthe Union.When Braswell transferred Wilson to the Dallas terminal in 1960 he told him thatDunn, the employee he was to succeed, was not doing his job and did not discuss"fighting theunion," according to Braswell.With respect to Wilson's testimony abouta quota of "warning letters," he said there was no quota but that he talked with allmanagers and instructed them to issue warning letters to employees in order toimprove efficiency.Braswell testified that he discussed withdrawing from the Southwest OperatorsAssociation with Wilson in 1960 and his intentions to bargain "individually" with theUnion.He said that he thought the Association was not "fair" because it bargainedfor the whole group of carriers and he did not like the grievance procedure wherehis competitors and Union officials sat on panels.Braswell denied, as testified by Wilson, that he discussed his plans involving theUnion with Wilson frequently as the labor contract drew to an end in 1960.Hedenied telling Wilson that he was notgoing to signa contract with the Teamsters andthat he would be struck, but that he would make plans to meet that strike.He saidhe advised all his terminalmanagersthat he did not want them to quit him in theevent of a strike, because he intended to try to operate even if picketed. Braswellstated that during that period he had determined that the Company could not operateunder the Teamsters'agreementbecause it would bankrupt the CompanyHe saidhe expected a strike any time after February 1, 1961, the expiration of the agreement.He discussed the difficulty of operating economically under the agreement withWilsonand all terminalmanagers, he said.Braswell withdiew from the Association in the fall of 1960 and retained AttorneySchoolfield in November 1960.He visited Schoolfield's office alone and discussedbargaining with the Union on an individual basis in order to get economic reliefHesaid Schoolfield advised him that he did not think Braswell would be able to get anagreement different from that negotiated by the Association and the Southern Con-ference and that a strike would occur.The filing of petitions for a Board electionwas discussed and Schoolfield told Braswell he was entitled to a vote if he had a doubtthat the employees wanted the Union. In this meeting, Braswell told Schoolfieldwhat were the "main" things he wanted to get in a new contract. They were: a newgrievance procedure with arbitration,eliminationof overtime, 24-hour layover period,and continuation of the existing wage scale.Schoolfield told him that the Unionwould strike the Company,as ithad a right to, and he had no chance of gettingeconomic relief.Schoolfield was to check the Board to find out if there had beenelections and certifications on the Company's line, anda possible meeting of super-visors was discussed in order to advise them of their rights and responsibilities in a"labor situation."Braswell denied that he made or discussed strike plans withWilson during this period or discussed such details as the cost of a strike, as testifiedby Wilson.About 2 weeks after the above discussion with Schoolfield, a supervisors' meetingwas held in Schoolfield's office.Braswell introduced Schoolfield, told the gatheringthat there would probably be an election and turned the meeting over to Schoolfieldfor instructions.Schoolfield spoke and also issued a memorandum of instructions.21II. J. Jones, secretary of Respondents, said he sat in on the meeting with Cloer andHollenshead but was not present at all times.He remembered a discussion of payoffsto State officials but not to union representatives BRASWELL MOTOR FREIGHT LINES, INC., ETC.133Braswell denied that the election petitions filed in December 1960 were filed onlyfor delay.He admitted that Wilson advised him that the Company could not win anelection,but said he thought it could.He denied that he told Schoolfield in Wilson'spresence that he knew the Company could win an election and also said he did nottellWilson that filing petitions would "stir the union up."The factor of delay did notenter into their discussions,he said, but there existed an honest difference of opinionabout how an election would turn out.When the petitions were withdrawn, it wasdone on advice from Johnson that the election would be lost.Johnson based hisopinion on discussions with terminal managers,includingWilson.The instructionsto Schoolfield to withdraw were delivered over the telephone and not in Schoolfield'soffice, as Wilson testified,and Braswell said he did not tell Schoolfield to withdraw thepetitions since they had "served their purpose "With respect to Wilson's testimony about secret instructions as a negotiator, Bras-well denied it all.He picked Wilson and Skidmore to assist Schoolfield,he said,because Schoolfield wanted some one with knowledge of operations.He flatly deniedthat he told Wilson that his job was to keep Schoolfield from negotiating a contract.His only instructions to Wilson were to act as adviser to Schoolfield,according to him,and he did not tell Wilson that if it appeared that Schoolfield was coming to an agree-ment with the Union he should"block it with some argument on an operational..."level.Wilson had testified at length about the Company's bargaining proposals in supportof General Counsel's theory that they were knowingly unacceptable to the Union andprepared in bad faith in order to precipitate a strike. Braswell testified on this subjectas follows:He said Schoolfield gave him the Union's first proposal and he returnedit to Schoolfield with notations after a 3-day study. Schoolfield commented that heknew he had been working because Braswell had deleted"seventy percent of eightypercent of the proposals...."He said Schoolfield stated that he would take thedocument and prepare counterproposals to the Union.He said he did not remember,but did not think, that Schoolfield said, as Wilson had testified,that Braswell had leftnothing in the proposal that the Union could agree to.Braswell testified that there was nothing in the various Company proposals thatwould result in a saving or benefit to the Company,and that they were not draftedwith any intention that the Union could never accept them.He said,however, thathe did not expect to get all he asked for.The February 5, 1962, Company proposal contained a 10-cent-an-hour wage offer,and Wilson had testified that it was merely a screen to cover a possible unfair laborpractice in the elimination of premium pay.Braswell said he made the proposalhoping to get an agreement and that the suggestions and decision to make the offerwas his own.He denied that Wilson and Schoolfield had to argue him into it, asWilson testified,or that he reluctantly agreed stating that they would get him a "con-tract yet."He also denied that the Company proposal of August 7, 1962, which waspresented during the strike, was offered to the Union only in order to obstruct agree-ment because Braswell had heard that the Union was ready to accept anything theCompany offered.In regard to specific Company proposals which Wilson had said were inserted inorder to create an impasse and start a strike, Braswell said that he wanted a newgrievance procedure, that the proposal was inserted in good faith,and that he did nottellWilson that the Union could not accept it because it would cost$5,000 a griev-ance.30Premium pay,about which a lot was heard in this and the earlier hearing,was abolished because the Company needed to financially and because a competitordid not pay it, Braswell said,and not to precipitate a strike, as Wilson testified.Con-trary to Wilson,no poll of employees was taken in 1962 before the cut became effec-tive, he said.Similarly, in regard to the reduction of the starting rate of $2 per hour,also litigated in the earlier hearing, he said the cut was made in the pay period ofJuly 30 or August 1, but that Schoolfield had been consulted before the cut was madeand his advice was followed.Robert Daring was sent around in the latter part ofJuly to tell the terminal managers about it.As reflecting on the good faith of the Company's February 5, 1962, offer of 10cents per hour,employee Marcus Bryant had testified that Braswell told him theUnion was not supposed"to go" for the offer because it was put forth merely asevidence of good faith.Braswell testified that Bryant merely asked him if the Unionwould agree to the proposal and he said he did not know.He denied that he saidthe offer was drawn with the thought that the Union could not agree to it and thatitwas "outrageous in every way."30Braswell denied that the existing grievance procedure was unfairly utilized to forcea strike as Wilson had intimated.Lane Johnson testified in detail about this. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDBraswell agreed that he was at the New Orleans terminal on the day of the strikebut he denied that he had made any statement that he would not sign a contract. Hesaid he had no conversations with Davis, Henniger, and Hawkins, witnesses forGeneral Counsel, and very little talk with Zahn, the terminal manager, because freightwas backed up by the strike and the supervisors were trying to move it.Braswell said that Wilson resigned shortly after they discussed the problem of thepregnant employee.He said that Wilson was very upset about rumors and threatenedto kill anyone who gossiped about him.Finally about Wilson, Braswell testified that he received a telephone call fromSchoolfield in August 1963 while he was in Oklahoma City, and that Schoolfield toldhim that Wilson had been in and wanted to go back to work, but he wanted a 5-yearcontract at $700 a month. Braswell said he told Schoolfield that he would not buyWilson a cup of coffee to keep him off the stand in a National Labor Relations Boardhearing and that he meant it.Lane Johnson, Respondent's traffic manager whose testimony about Wilson's visitto El Paso and discussion of reemployment has been already considered, testified thathe was present during the meeting Cloer and Hollenshead had with Braswell whenthey visited El Paso in1957,after Braswell had taken over D C. Hall.He corrobo-rated Braswell's story that the two men stated that payoffs were necessary for a suc-cessful operation.Cloer also stated that the handling of grievances under the Asso-ciation contract was "rigged," and Braswell said if that was the case the Companyought to consider getting a new grievance procedure.He denied that Braswell saidhe did not intend to sign another contract with the Union.Johnson played a substantial role in general operations and labor matters forRespondents when he was not occupied with Interstate Commerce Commission mat-ters, and he described some of his activities in those fields in 1957, 1958, 1959, and1960By 1960 Johnson had become responsible for ultimate decisions and grievancehandling.From 1957 to the fall of 1960, when Braswell withdrew from the South-west Operators Association, he said the Company followed and was bound by theAssociation's interpretation of the labor contract.He said instructions were issuedby Braswell after D. C. Hall was purchased directing all terminal managers to liveup to the Union agreement.During the period in which Johnson was responsible forgrievance handling, about 150 grievances were processed, but there were only 5 inwhich the Company refused to abide by the recommendation of the joint board, andJohnson named and described the substance and history of the 5.He denied thatthere was any scheme to rid the Company of a union by its method of handlinggrievances or that the Company was attempting to cause a strike.Johnson described his efforts to tighten and improve the operations of the newlyacquired Company for which Braswell had made him responsible.As part of hisprogram he issued many bulletins to terminal managers urging increased efficiency.Many of these bulletins complained forcefully of the derelictions of terminal man-agers as well as ordinary employees.He told the managers to issue warning lettersto employees and to discipline them but said his purpose was solely to improve oper-ations and not to "fight the union," as Wilson testified.Johnson participated in the decision to withdraw the election petitions in January1961.He said that during a recess in an ICC hearing he had talked with many ter-minal managers who told him that the Company could not win an election. Johnsontalked with Schoolfield on the telephone about the matter and then had a conferencewith BraswellHe recommended the withdrawal to Braswell, who resisted, butfinally agreed. Johnson's argument to Braswell was Schoolfield's suggestion that itwas bad strategy in bargaining to go to the table with a lost election at their back 31Braswell had Johnson telephone Schoolfield and authorize the withdrawal of thepetitions.As bearing on Braswell's state of mind in bargaining, Johnson testified that Bras-well often told him that the Company had to have a contract ". . . that he could makemoney on...." He recalled an example of a Braswell comment which he said wasmade before the strike.According to him, Braswell, who opens all the Companymail in El Paso and hands it to department heads, handed Johnson some mail andsaid, elatedly, "It sure looks like those boys down there are going to get me acontract " 32"An added reason for withdrawal, according to Johnson, was the expense and con-fusion an election entailed31 Secretary H J. Jones also testified to a similar remark by Braswell under identicalcircumstancesHe was extremely vague about details BRASWELL MOTOR FREIGHT LINES, INC., ETC.135As set forth above, Johnson recounted in detail his experiences and conversationswith Wilson after Wilson left the Company.He did not mention his meeting withWilson and discussion of Wilson's testimony on the eve of this reopened hearing,however, but then, neither did Wilson mention it when he first testified as a witnessfor General Counsel.Attorney Schoolfield testified that he was retained by Braswell in November 1960after Braswell had withdrawn from the Association.He said Braswell told him intheir first meeting that he needed economic relief and wanted to bargain for a sepa-rate contract with the Teamsters. Schoolfield told him that the possibility of relieffrom the Association contract was remote.Petitions for election were discussed,but no final decision was made about filing. Schoolfield suggested a supervisors'meeting in order to explain the ". . . rules of the Labor Act to them ..." so that ifthe Company ". . . got into a bargaining situation ... foolish errors .. " in misstate-ments of fact by supervision could be avoided.The possibility of a strike was also dis-cussed.The supervisors' meeting was subsequently held and Schoolfield spoke anddistributed a memorandum of instructions.In early December 1960, Braswell and Wilson visited Schoolfield's office to discussfiling election petitions.Wilson expressed an opinion that the Union was strong, butBraswell made little comment, according to SchoolfieldWithin a few days Braswelltelephoned Schoolfield and instructed him to file election petitions.Braswell toldSchoolfield that the terminal managers and employees had indicated to him that theUnion might not represent a majority and he felt that the employees deserved a vote.Schoolfield said there was no discussion at any time about filing petitions merelyfor delay.The petitions were filed and later withdrawn on the basis of his advice and John-son's recommendations to Braswell.He and Johnson thought the Union was not asunrepresentative as Braswell had indicated, and he did not want a strong union voteat his back in bargaining.The petitions were withdrawn in early January 1961, theday before the Board hearing on the cases. Schoolfield said he did not see Braswellfrom early December to near the end of January after the petitions were withdrawn.Schoolfield denied that he commented to Braswell, after receiving from him thefirst union proposals which he had marked up, that the Union could not possiblyagree.He admitted that he did say, "My God, you've made a lot of comments" or"you've cut them up."In regard to the Company's basic position in negotiations, Schoolfield said he hadbeen made fully aware by Braswell in November 1960 what the Company wanted.He said the wage scale was the most important issue but that the Company alsowanted an independent arbitration procedure, relief from overtime, and improvementin layover time.He said that he looked to Braswell for authority and instructionsin bargaining and that Wilson and Skidmore were merely helpful advisors.He knewof no bargaining sessions where Wilson "blocked an agreement" or any instructionstoWilson to that effect.33In regard to Company proposals generally, Schoolfield stated that they were notdrafted in such a way that the Union could not accept them but on a "give and take"basisHe testified that both sides made concessions and the Company agreed tocertain paragraphs in the Union's proposals.With respect to specific issues, he testi-fied that the "crux" was the wage scale, that the Company could not meet the Union'sscale and the parties "hung" on that issue all throughout negotiations.He testifiedthat the Union did offer independent arbitration but he knew he could get that allalongThe Union would not, however, agree to continue the old wage scale, or agreeto elimination of time and one-half for overtime.He said the Union indicated thatitwould grant relief on layover time, but no specific relief was ever agreed upon.Schoolfield went through paragraphs of Company proposals and gave Companypositions about the need for them.One proposal related to health and welfare pay-ments.The Company proposed to make the contribution directly to the employeesrather than the fund. Schoolfield said there was no serious intention of ever makingthe payments to the employees but the proposal was a ". . . kind of a little shockthing ...."The Company also proposed to eliminate the checkoff, but Schoolfieldsaid if the Company got agreement on wages it would have continued the checkoff.33 JB Skidmore, the third member of the team, said he had no seciet instructions anddid not hear Wilson get any from Braswell.Wilson did not say Skidmore was present,howeverSkidmore remembered that Schoolfield said that Braswell had cut the Union'sproposals to pieces when he returned them to Schoolfield, but could remember no otherremark.Skidmore attended only a few bargaining sessions and appears to have been anunimportant memberHe was vague about the various proposals and their meaning 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said the Company made four sets of proposals up to August 7, 1962, and theywere not completely unreasonable, as described by Wilson.He described the pro-posals as "company benefit proposals, things the company would have liked to havehad and the company needed ...... They were not formed with any idea, he said,that the Union could not possibly accept them.The proposals did not get "pro-gressively worse" as Wilson testified, but, according to Schoolfield, "they pretty wellremained the same because of the constant stick on the wage scale."The offer of10 cents, however, was an attempt by Braswell to get an agreement but was unsuc-cessful.He said he recalled no statement by Braswell like, ". . . you guys are going toget me a contract yet ...," but said he would have understood such a remark to beencouragement not a dare.Schoolfield said that the Company's last proposal of August 7, 1962, was draftedas a final proposal, but he was prepared to make concessions if the Company couldmake a deal on wages, but wages continued to be the problem.Schoolfield denied Wilson's testimony about attempting to create an impasse inthe June 27, 1962, meeting so that bargaining could be broken off. It just did nothappen he said.Regarding premium pay and a poll assertedly taken before its elimination, he saidthe poll was in 1961 and it was stopped when the Union complained.He knew ofno poll in 1962.Overtime was stopped, not in order to get the Union to strike asWilson testified, but because the subject had been pending a long time.After dis-cussionwith the Union and rejection of the Union's proposed solution, it waseliminated.34The starting rate was cut to $2 an hour after Braswell asked Schoolfield about itand after discussion with the Union, according to Schoolfield.He knew nothingaboutWilson telling employees that the wage cut would be instituted and thenrescinding the order in order to give Schoolfield an opportunity to inform the Unionabout it, as Wilson had testified 35 Finally, about Braswell's mental state in bargain-ing, Schoolfield said his firm instructions were to get a contract, and he never hadthe feeling that Braswell did not want an agreement with the Union.He had norecollection of having expressed a contrary sentiment to Wilson, as Wilson testified.Under cross-examination Schoolfield was referred to his instructions to Companysupervisors issued at the supervisors' meeting before the petitions were filed whichcontain, among many other directions, a warning that the supervisors could not tellemployees that the Company would not sign a contract. Schoolfield said he advisedall his clients not to say that.Schoolfield also stated that he never informed the Union that the Company neededrelief in only four major areas, or make the Union an offer to retreat on other pro-posals in order to secure those main objectives.He did not do so because he neverobtained an agreement from the Union on economic matters.About the cut to $2 per hour in the starting rate, Schoolfield, under cross-examina-tion, repeated his earlier position that the merit increase proposal in the Company'sfinal offer had nothing to do with the cut he had advised the Union about in July1962 but was a separate subject.He said, in effect however, that the principle ofmerit increase was contained in the Company's first proposal in February 1961.Headmitted that the Company presented the August 7, 1962, "final offer" in the hopeof coming to an end of "this back and forth situation." 36In the main, the rest of Respondents' case was a denial or explanation of remarksattributed to Braswell, or his agents, indicating Braswell's intentions toward theUnion.Hawkins, Davis, and Henniger had testified about Henry Zahn who was ter-minal manager in New Orleans at the time of the strike. Zahn said the only instruc-tions Braswell gave him that day were to move the freight and to hire replacementsto do it.Zahn said he did not observe Braswell in conference with any supervisors.34 See 141 NLRB 1154, I.R., section III, C, 4.s-,This subject is treated in 141 NLRB 1154, I.R., section III, C, 6.asAttorney Hugh Smith, Schoolfleld's associate, testified that he was in a meeting withBraswell, Schoolfield, and Wilson on July 26, 1962, during which Braswell asked if hecould put the cut to $2 in on August 1 as plannedSchoolfield and Wilson said he couldbecause it had been offered to the Union. Schoolfield, after Braswell said he did not wantto keep the men at that rate, suggested that they be raised later on a merit basisSmithalso said that the "final offer" of August 7, 1962, was discussed in that meeting. Theoffer was made because it was agreed that the parties appeared to be deadlocked andBraswell was concerned about the extended negotiationsHe denied that it was madebecause it was suggested by Braswell as a device to keep the Union from agreeing to any-thing the Company might offer, as Wilson testified. BRASWELL MOTOR FREIGHT LINES, INC., ETC.137He denied that he had told supervisors that Braswell would not sign a contract, orhad discussed Braswell's attitude toward the Union in any way with them.He saidthe only matter he recalled in that field was that"Braswell wouldn'tsign a contractthat would break him."Zahn stated that he had discussed Braswell's labor situationwith Braswell but he had never heard Braswell indicate a fixed intent never to signwith the TeamstersBraswell said,according to the witness,that he was willing tosign a contract he could "live with." 37Robert Daring, whose testimony about Wilson had been considered earlier andcredited,said he had been in discussions with Braswell and Wilson after Braswellacquired D. C. Hall Company and never heard Braswell say that he had inheriteda labor contract but there would be no more after it expired.Regarding remarks Braswell was supposed to have made about his terminal man-agers not"fighting the union,"Daring said he had heard Braswell criticize Tomlin,Hildebrand,and Dunn, all mentioned in Wilson's testimony,for inefficiency.Bras-well's comments about Dunn,who Wilson replaced,all related to operational matters,and he never heard Braswell say that Dunn was "weak"in not fighting the Union.38Van McQueen has been terminal manager since August 1, 1962,atMemphis.39He stated that employees"might"ask him, on occasion,if he thought the Companywould sign a contract and his reply would be that the Company could not sign acontract that would break it.He denied that he said, as Hatley testified,the replace-ments should not worry about their jobs because Braswell would not sign with theUnion.W. C. Smith preceded McQueen as terminal manager at Memphis.He said whenhe hired replacements during the strike he told them their jobs were permanent"unless there was some order of some court...further up the road."He said hemade no comments about Braswell signing a contract.40James Bunch testified that he interviewed the former Shayler drivers when Bras-well absorbed the line in March 1963 and admitted that he told the men there wasno union contract in existence.He said he told the men they would be hired as newemployees with no seniority.He agreed that he told the men that the operationwould be nonunion but denied that he said that it would be run that way even if heand Braswell had to drive the trucks themselves 41E. Analysis of the evidence on the merits,findings and conclusionsA review of the record made here and in the earlier hearing shows that much ofWilson's testimony is not corroborated by circumstances and events surroundingRespondents'labor relations and bargaining.Wilson testified that he "fought the union"when he was terminal manager byissuing warning letters on every possible occasion, and by firing union employees.He said a quota of warning letters was imposed upon him and other terminal man-agers by Respondents by teletype.The record in the first hearing discloses that therewere only 2 or 3 drivers,1mechanic,5 office employees,and 26 dock and city driversemployed at the Dallas terminal at the time of the strike,but Wilson also testified37 Zahn also testified that there was no poll of employees on his dock in 1962 beforepremium pay was abolished.Logan, terminal manager at Shreveport,and Grimes, dockforeman under Wilson at Dallas, also testified that no poll of employees occurred beforethe elimination of overtime in 196233Daring also testified to a trip he made around the Company's system announcing thecut of the starting rate to$2It happened at the end of July or early August he saidEmployees Williams and North said Wilson told them about the cut at the end of Julybut later rescinded it as to them and a few others because they had worked for the Com-pany beforeTerminal Manager Downing said the cut was aroundAugust 1, 1962, andthat Daring telephoned him about it.He was not told tomakea cut and later told torescind it3DHe fixed the wage cut to $2 at his dock as the day after he took over;namely,August 2, 1962.40 Smith said there was no early announcement of the cut to $2 before it was put intoeffect.Also,contrary to Wilson,he said they had no "quota"of warning letters to meet41Leo Sokoloski,a former Shayler driver,was interviewed by Bunch,and Bray andStevenson were present.He said Bunch told them it would be a nonunion operation andthe men would have no seniority.He recalled no statements such as Bray and Steven-son testified to, but he said he was a little late for the interview.He added that Bunchsaid he did not know what the operation would be in the futureWilliamChurch, acompany salesman,said he was present at the Bunch interview but hewas in and out ofthe office during themHis testimony was substantially the same as Sokoloski's 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondents could not win an election at the Dallas terminal.His testimonyabout "fighting the union' 'was broad,vague, and overstated in my view.If he hadreplaced and discharged employees in such relatively small bargaining units andhired nonunion persons, as he stated,his opinion would have been different about theresults of an electionIn addition,no other terminal manager testified about a"quota"of warning letters,no teletype was ever found,and there is no evidence inthe record to support Wilson on this point other than his own testimony.Braswelland Johnson testified that there was no "quota" of warning letters and explained theissuance of warnings as motivated by a desire to improve efficiency.I credit theirtestimony.Wilson's testimony about Braswell criticizing other terminal managersbecause they did not "fight the union"is also uncorroborated,and Braswell's denials,supported by Lane Johnson's detailed description of his efforts to improve the opera-tions of the terminal managers and the system,lead me to credit Braswell as againstWilson here 42Wilson's account of Braswell's alleged sabotage of the grievance procedure is notborne out by the record.Johnson testified without contradiction that the Companyrefused to abide by a joint board award in 5 cases out of a total of 150 in a periodof about 3 years, and he analyzed each one.No one can say on the basis of thestatistical record of grievances handled, and Johnson's explanation of the cases inwhich the recommendations of the joint board were ignored, that the Company'sposition was taken in bad faith.Wilson's testimony,therefore, that Respondents'handling of grievances was designed to provoke a strike automatically falls, and Icredit the testimony of Respondents'witnesses that it was not.Premium pay for overtime was eliminated by Respondents on March 26, 1962,and Wilson testified that this was another example of an act designed to precipitatea strike.Wilson'saccount of the circumstances surrounding the Company's act isinaccurate,and the record does not otherwise support his testimony. In the firstplace,Wilson was in error in his testimony about a poll of employees taken just beforepremium pay was abolishedThe poll was taken in 1961,not 1962.Schoolfieldadvised the Union at the time that it would not happen again and cicrulated a memo-randum to terminal managers on the subject in April196143All other witnesseswho testified about a poll said there was none in 1962. In addition,the record inthe earlier hearing demonstrates that the subject of the elimination of overtime hadbeen on the bargaining table for a year before the Company took action. If theCompany had a plan to start a strike by such action it waited unnecessarily long todo it. I do not credit Wilson's testimony on this subjectThere is no corroboration of any kind in the record to support Wilson's testimonythat he and Schoolfield tried to reach an impasse in a bargaining meeting on June 29,1962, but were unsuccessful only because Attorney Wells prevented itHis testimony,in addition,seems inconsistent on its face in the suggestion that the Company agreedto all the Union's demands". . .right down the list ...," because this does not jibewith the fact that the parties were still in disagreement on a number of importantitems on August 7, 1962Moreover,the first record shows that layover time wassupposed to have been agreed to on July 9, 1962,and revoked later,and that issuewas thoroughly litigated 44 If layover time had been disposed of earlier, as Wilsonsuggested,itwould have been mentioned in that hearing.Finally, Schoolfield testi-fied in the first hearing that Attorney Wells was not present at the June 29 meetingand no one contradicted him. I find that the attempt to create an impasse on June 29,1962,as detailed in depth by Wilson, but denied by Schoolfield,did not happen.There is nothing in the record in addition to Wilson's testimony to support his story,which to me appears implausible on its face,that Braswell discussed his strike plansin detail with Wilson and had two plans, one, to shut down completely in case of astrike,and the other,to operate on a very limited basisOn the contrary,these plansare inconsistent,in my view, with what Wilson said Braswell told him on other occa-sions,and, indeed,inconsistent with what Braswell didWilson testified, for exam-ple, that Braswell had told him on many occasions that the way to defeat the Unionwas to have a strike and have the replacements vote the Union out.Obviously42 See Respondents'Exhibits Nos 16, 17, 18,19, 20,and 22 as written corroboration ofBraswell and JohnsonIt is also well known in the administration of the Act,as wellas in arbitration,that the absence of warnings makes a discharge appear suspect andunreasonable43 General Counsel's Exhibit No. 10h;I R, section III, C, 444 1 R , section III, C, 8 BRASWELL MOTOR FREIGHT LINES, INC., ETC.139replacements cannot vote if there are none.A plan to shut down is also inconsistentwith the filing of National Labor Relations Board petitions for elections and withRespondents'oral and written advice to its supervisors in the event of a labor dispute.Schoolfield'smemorandum to supervisors of November 1960 talks about "replace-ments" and states that the Company plans to operate as long as it can.45Of major importance in the case was Wilson'sevidence that Braswell privatelyinstructed him to prevent Schoolfield from negotiating an agreement and to blockone by "operational"arguments,if one appeared likely.Although I do not overlookthe possibility that the absence of any evidence that Wilson performed as directedcould be explained by the theory that Schoolfield was clever and adroit enough forthe task at hand,nevertheless the record does show Wilson to be relatively silent innegotiations and demonstrating no obstructive tacticsThere were only about twosubjects and occasions on which Wilson expressed himself, and these were both primeissues in the first hearing,and remains so here.The first of these was Schoolfield'salleged offer of $3 an hour for all employees,regardless of job classification,and hiswithdrawal of it after the Union accepted it.The evidence in the first case showedWilson stating that"we withdraw the offer." Schoolfield then explained that theexchange was a mere byplay and not a serious offer.411General Counsel suggeststhat this was an example of Wilson blocking an agreement as instructed.Wilsonnever even referred to the incident in this hearing,and the event described is not anexample of implemented instructions,therefore,but, to the contrary,Wilson's failureto deny Schoolfield's earlier testimony that he did not make the proposal seriously,supports the earlier finding that there was no bad faith in the circumstances.Similarly, with regard to layover time. In the first hearing this subject was litigatedat length as an example of the Company agreeing and then revoking its assent in badfaith.Wilson was present during the bargaining sessions when this matter was dis-cussed, but in this hearing he gave no positive indication that the matter of layovertime was finally agreed to or rescinded in bad faith by Schoolfield with his assistance,even though layover time, an operational matter, was within his peculiar expertise.47Braswell testified that he gave Wilson no secret instructions to prevent an agree-ment but selected him as an advisor to Schoolfield.Schoolfield said he knew of noprivate instructions.I credit them both, and find that there were none.H. J. Jones, secretary and general traffic manager of both corporations,testifiedin detail about Respondents filing tariffs.He testified that individual tariffs filed in1961 and 1962 with the Interstate Commerce Commission were filed for competi-tive reasons.Jones favorably impressed me as a witness.He was careful in histestimony and did not seem to exaggerate.I find on the basis of his testimony, andBraswell's corroboration,that the rates were filed for purely business reasons andnot, as Wilson indicated,as a part of an overall strike strategy 48Neither do I believe Wilson's testimony that the petitions for elections were filedin December 1960 merely for the purpose of delaying bargaining with the Union orto "confuse"it,and were withdrawn because the end had been accomplished. Ibelieve Johnson's and Schoolfield's testimony to the effect that the instructions towithdraw the petitions were given to Schoolfield by telephone and that Wilson wasnot even present.The record also shows that the petitions were withdrawn on Janu-ary 3,1961, the day before the hearing on the petitions, but the Union was still innegotiationswith the Operators Association at that time.If Schoolfield wanteddelay it could have been obtained by letting the hearing proceed In addition,School-field sent an elaborate memorandum of instructions and advice to terminal managersafter he filed the petitions which reads like and is consistent with serious processing"Respondents'Exhibit No 10, page 7; General Counsel's Exhibit No 28Moreover,liollenshead,a General Counsel witness,testified that Braswell told him in 1960 that theonly way to beat the Union in the event of a strike was to keep operating.90 See I R, section III, C, 791The Union's suggestion in its brief that Wilson testified that there was agreement onlayover is based on Wilson's testimony about Respondents'attempting to create an nn-passe on June 29,which I discredited aboveIn addition,Wilson's answer about "turn-around"was unclear.4"I do not credit Wilson's testimony that he was told by Braswell,in June 1962, toreduce the starting rate to $2 an hour and later told to iescind it so that Schoolfieldcould bargain with the Union about it.Examination of the testimony of Daring,Downing,Smith,and McQueen,as well as employees Williams and North,convinces me that the cuttook place in late July or eaily August, and that these was no previous announce-inent of it. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the petitions.49 If Braswell was out to "confuse" the Union, as Wilson testified,Schoolfield's memorandum to terminal managers about the possible elections wouldhave confused the Company's own supervision more, if it were only a trick. I donot think it was. I also credit Schoolfield's testimony that he learned that Braswellwas too sanguine about success and recommended withdrawal to Johnson.There remain for consideration two important subjects.First Respondents' bar-gaining proposals and its treatment of the Union's, and second, Braswell's and hisagents' statements about his bargaining intentions.The evidence on these subjects,separately and in combination, it is asserted, establish Braswell's intention never toagree to any contract with the Union.Wilson is not the only witness that testified that Braswell had a closed mind aboutbargaining with the Union and hoped to rid himself of it.Cloer and Hollenshead,former managers of D. C. Hall, the company which Braswell absorbed, testifiedthat Braswell told him in July 1957 that he intended to operate the acquired companynonunion and not under a union contract, and that he repeated similar remarks in ameeting in September 1957 in El Paso.Hollenshead also said Braswell reiteratedsometime in 1960 that he never intended to operate again under a union contract.Braswell, as set forth earlier, denied these statements, but I credit Cloer and Hol-lenshead and find that the conversations occurred substantially as related by them.Respondents' attempt to relate the conversations to alleged shakedowns and payoffsand deemphasize ordinary bargaining is a smoke screen, in my view.On the otherhand, the conversations occurred in a context of an anticipated reopening of theSouthwest Operators Association contract, and Cloer had asked Braswell if theAssociation would continue to negotiate as the Company's representativeBraswelltold Cloer that the Association would not represent Braswell. In addition, althoughCloer was positive about Braswell's intention to operate"nonunion,"he was not soprecise as Hollenshead about Braswell's intentions not to sign another "contract"with the Teamsters.Nevertheless, as stated, I credit Cloer and Hollenshead gen-erally.I am convinced that Braswell spoke more about his intentions regarding theUnion, at least before he retained Schoolfield, than he admitted on the stand. Italso cannot be overlooked that the first written reference to Braswell not signing acontract appears in Schoolfield's instructions to supervisors issued in November1960.50In the document Schoolfield warns that the Company's agents may not tellemployees that Braswell will not sign a contract with the Union because such is athreat and untrue.They can, however, he suggests, tell the employees that Bras-well will not sign a contractthat will bankruptit.51I do not think Schoolfield wouldhave warned about the "no contract" threat unless there had been some companystatements along that line, and I do not credit his statement that he gi\es all his cli-ents a like warning whether they need it or not.I also credit H. C. Hawkins and John Henniger, but only in part, about Braswell'scomments to them and Zahn on the New Orleans dock, on the morning of thestrike.I find that Braswell told Zahn, Hawkins, and Henniger to hire replacementsfor the strikers and to guarantee them permanent employment because he was notgoing to sign with the Union. I do not believe Hawkins' unlikely story, however,that Braswell told him that he had "known for two years" that he was not going tosign a contract,This alleged remark does not appear in Henniger's testimony whowas present at the time. It does appear in Davis' testimony, but I discredit himentirely.Davis and Braswell visited the terminal during the first 2 weeks in May,which would have been 10 or more days after Henniger and Hawkins said he wasthere.Davis also said Braswell spent 3 or 4 days at the terminal, which is con-trary to the testimony of others, and he was otherwise vague about dates and places.Davis was discharged by Respondent for taking gifts from employees in considera-tion for assigning them extra work.Ialso credit Hawkins' and Henniger's testimony that Henry Zahn stated thatBraswell did not intend to sign a contract. It must be added that the witnesses werenot too certain of the dates of these utterances, and also understood them to meanthat Braswell would not sign the contract the "other carriers" were operating under."General Counsel'sExhibit No26, see also Respondents'Exhibit No 10so Respondents'Exhibit No 10, page 5.siThese are the "magic words" referred to in Johnson's testimony about his conversa-tions with WilsonThis also makes it evident to me that Wilson, as well as Johnson,knew from the beginning what the "three or four" words were, because they were bothpresent at the Schoolfield meeting, and Wilson testified that Schoolfield made It clearthat the italicized statement could be made to employees. BRASWELL MOTOR FREIGHT LINES, INC., ETC.141Marcus Bryant was a vague, elusive, and rambling witness. I find that most ofhis testimony is unreliable.Bryant had gotten himself into Braswell's good gracesduring his employment by engaging in a physical fight to resist unionization.Onoccasion he would ask Braswell how the negotiations for a contract were comingalong.He testified that Braswell stated more than once that he was not going tosign a contract.This testimony is practically destroyed, however, by Bryant's state-ments under cross-examination that he understood Braswell to mean that he wouldnot sign the contract the other carriers were signing, and his admission that Braswellsaid that he would sign the old agreement with "a few changes," but not, as Bryantunderstood it, the Southwest Association contractIfind that Braswell did haveconversations with Bryant about negotiating a contract and indicated extreme reluc-tance to do so, but it is impossible to say from Bryant's testimony what specific wordsBraswell used or what contract he was talking about.Iflatly reject Bryant's testimony, which Braswell denied, that Braswell told himthat the 10-cent offer of February 5, 1962, was in bad faith to cover an unfair laborpractice, that the contract offer was "outrageous" in every way, and that the Unionwas not supposed to "go for it." Bryant stumbled over this testimony and appearedfar over his head in technical detail. I believe the evidence to be a contrivedattempted corroboration of Wilson on this same point by a friend of Wilson whohas a bias against Braswell.52I credit Odell Hatley, a striker replacement, over W C. Smith and Van McQueen,and find that they told him that the replacements need not worry about their jobsbecause Braswell was not going to sign a contract.McQueen was evasive andoblique in his testimony by suggesting that employees "might" ask his opinion attimes about what he thought the Company would do, but that he would merely replythat the Company cannot sign a contract that would bankrupt it. Smith, who saidhe told replacements their jobs were permanent but made no reference to Braswellsigning a contract, was extremely embarrassed by the cross-examination about thecircumstances of his rehire by Braswell. I do not believe he was a candid witness 53I do not think that the testimony about former Shayler drivers' conversations withBunch when applying for work adds much to the case even if I credit them com-pletely, and I do not. It is clear that Bunch made it clear to the men, and theyunderstood that there was no union contract on the line, and no one contends thatthere was or is.Because Bunch, in March 1963, described the line as a nonunionoperation, and bragged that Braswell would get his trucks into Chicago if he andBraswell had to drive them, does not establish, or significantly support, an inferencethat Braswell never intended to sign a contract with the Union in the instant case.In addition, although Stevenson said that Bunch told them that the line would not beunion in the future, this remark does not appear in Bray's testimony and he waspresent at the interview. I find that Bunch did not say it.On the other hand, I credit Wilson's testimony that Braswell told him in 1957 thathe had "inherited" the labor contract from D. C. Hall and that "there would be nomore" when it expired, and that Braswell also told Wilson, in the fall of 1958, thathe did not know when he purchased D. C. Hall that he had to assume the contract,but that he would never sign another contract with the Teamsters.These remarksare consistent with Braswell's statements to Cloer and Hollenshead made after hetook over D. C. Hall in 1957It is not always easy to draw a line between hard bargaining and bad-faith bar-gaining, and resort to matters apart from the negotiations or proposals themselves isoften necessary to determine intent. I have discredited Wilson in many materialrespects in his testimony purporting to show an elaborate design by Braswell toavoid a contract, precipitate a strike, replace the strikers, and free himself of theUnion after a year.My study of the Company's and Union's proposals and thenegotiations as found in the record also convinces me that, although they clearly"I credit Charles Grimes' testimony that Bryant said he resigned because Wilson did,indicated that be was going to give evidence to "get even with Braswell," and said he wouldlike to "whip" himBryant is prone to use his fists and Grimes said he believed hemeant what he said and would assault anyone who be thought had done harm to Wilson5"For impeachment purposes, B. A Robinson testified candidly and credibly in rebuttalthat he knew Smith for years and telephoned him in 1963 when Smith was working atanother company.To Robinson's Inquiry, Smith told him that Braswell had stated allalong that he was not going to sign a contract.When Robinson asked Smith to contacta union official and tell him what he had just said, Smith said he did not want to getinvolved. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDshow hard bargaining,there is nothing in them as such to substantially support analready discredited witness' testimony that the proposals were drawn and redrawnso that the Union could never accept them.Respondents'first proposal seems harsh and contains clauses to which, probably,no self-respecting union would agree, such as payment of welfare contributionsdirectly to employees rather than the fund, same scale, and elimination of checkoff.But the Union'sproposal was the Southwest Operators Association agreement towhich Braswell admittedly would not agree because he wanted economic relief, andhis proposals were drawn to bring the Union down from the Association contract.In addition,the Company came off its first proposal at a later date and patterned itscontract language after the language in the expired contract.54Although the Com-pany never abandoned its overtime proposal and finally eliminated overtime, it didoffer a wage increase of 10 cents an hour.55Furthermore,I cannot say that theCompany's demand for independent arbitration was in bad faith, and,as a matter offact, the Union subsequently agreed to it, and also offered to eliminate overtime inexchange for a wage increase;yet these items, it is contended,were offered onlybecause Respondents knew they could not be accepted.Finally, Schoolfield testified,without any real contradiction,that the "crux"of the problem was the wage scaleand that the parties"hung" on that throughout.He said the Company was willingto make concessions in its last proposal if a "deal" could be made on wages. I creditthis testimony and his testimony generally about the preparation and offering of Com-pany proposals.Iconclude that the evidence offered does not support GeneralCounsel's theory that the proposals were offered in bad faith with the specific intentof avoiding any agreement with the Union.I have found that Braswell made statements indicating his desire to avoid a con-tract with the Union,that certain of his agents stated that Braswell did not intend tosign a contract,and that Braswell engaged in hard bargaining.General Counsel'scase, however, depends in the main on Wilson's testimony which I have discreditedinmost respects.I do not think that the kind of bargaining Respondents pursued,taken with remote statements of Braswell at the time he purchased the D C Hallline, remarks by Braswell,or terminal managers,to replacements about permanentemployment at the commencement of the strike,or other similar remarks, can fillthe enormous gap left in General Counsel's whole theory of the case by my unwill-ingness to rely on Wilson in any significant way for the reasons given.I concludethat General Counsel has not established the allegations of the amended complaintby a fair preponderance of the evidence and will recommend that the amended com-plaint be dismissed in its entirety.The Union and General Counsel have asked me to reconsider my finding in theearlier case that Respondents did not engage in an unfair labor practice by refusingto disclose the books of the parent company, and of J. V. Braswell personally on aplea of poverty on behalf of the subsidiary,Braswell Freight Lines.These requestsare denied on the grounds that I do not consider that subject to have been properlybefore me on the remand and also because nothing in the evidence has persuaded meto change my view.The Union,subsequent to closing the record in this reopened case, also filed amotion and supplemental motion to reopen the record to take the testimony of RayBarker, and also the testimony of J. V.Braswell and V. E. Hensley,officers ofRespondents.Itwas proposed that Barker testify about Braswell's expressed inten-tions not to sign a contract,made in 1950, and other evidence indicating an anti-union attitude.Braswell and Hensley would testify to statements they made in ahearing before the Interstate Commerce Commission relative to Braswell FreightLines' financial position.These motions were opposed by Respondents,but GeneralCounsel filed no response.The Union'smotions are hereby denied. In the first place, the evidence sought iscumulative and would be of no significant help in reaching a decision.Secondly,with respect to Barker, he was present at the hearing as a witness for General Coun-sel and General Counsel chose not to use him in his case-in-chief but to save him forpossible rebuttal. I offered the Union a continuance to enforce a subpena for Barkerwhen he was unavailable at the close of the Union's case, and refused to permit theUnion to rest "conditionally."The offer was refused and Respondents presentedtheir evidence.The Union'smotions, therefore,are untimely.54The provision for welfare contribution payments to employees did not appear infuture proposalsecRespondents'statement that a competitor did not pay premium pay was not denied. TREND MILLS, INC.143SUPPLEMENTAL CONCLUSIONS OF LAWRespondents did not violate Section 8(a)(1) and(5) of the Actas alleged in theamended complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and upon the entire record in thecase, I recommend that the complaint be dismissed in its entirety.Trend Mills,Inc.andTextileWorkers Union of America, AFL-CIO-CLC.Case No. 10-CA-5385.August 2, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of those allegations.Thereafter, the Respondent, the GeneralCounsel, and the Charging Party each filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed, except as hereinafter noted.The Boardhas considered the Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case and hereby adopts the find-ings,l conclusions, and recommendations of the Trial Examiner withthe following modifications.In dismissing the allegation that the Respondent refused to bargainwith the Union in violation of Section 8(a) (5), the Trial Examinerfound that the appropriate unit comprised 96 employees on the demanddate and, accordingly, that 49 valid authorizations were necessary tosupport the demand. The General Counsel's contention that he shouldhave been permitted to litigate the supervisory status of 2 of the 96employees appears to us to be well taken; therefore, for purposes of1 The Trial Examiner's Decision occasionally refers to 1964 as the year in which cer-tain events of the Union's organizational campaign, and Respondent's subsequent inter-views with its employees, occurred.Since the campaign and the interviews all took placein 1963, these inadvertences are hereby corrected.154 NLRB No. 7.